EXHIBIT 10.6
ALLSTATE LIFE INSURANCE COMPANY
LOAN NO. 121977
DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND CONTRACTS, SECURITY AGREEMENT
AND
FIXTURE FILING
BETWEEN
ROYAL BODYCARE, INC., a Nevada corporation, AS TRUSTOR,
ROBIN R. GREEN, AS TRUSTEE
AND
ALLSTATE LIFE INSURANCE COMPANY, AS BENEFICIARY
DATED: March 16, 2001
LOAN AMOUNT: $3,000,000.00
PROPERTY ADDRESS:
2301 Crown Court
Irving, TX 75038

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 - COVENANTS OF TRUSTOR
    5  
Section 1.1 - Performance of Obligations Secured
    5  
Section 1.2 - Insurance
    5  
Section 1.3 - Condemnation
    6  
Section 1.4 - Damage to Property
    7  
Section 1.5 - Escrow Fund for Condemnation and Insurance Proceeds
    9  
Section 1.6 - Taxes, Liens and other Items
    10  
Section 1.7 - Assignment of Leases, Contracts, Rents and Profits
    11  
Section 1.8 - Acceleration Upon Sale or Encumbrance
    15  
Section 1.9 - Preservation and Maintenance of Property
    15  
Section 1.10 - Offset Certificates
    16  
Section 1.11 - Trustee’s Costs and Expenses
    16  
Section 1.12 - Protection of Security; Costs and Expenses
    16  
Section 1.13 - Trustor’s Convenants Respecting Collateral
    17  
Section 1.14 - Covenants Regarding Financial Statements
    18  
Section 1.15 - Environmental Covenants
    20  
ARTICLE 2 - EVENTS OF DEFAULT
    21  
Section 2.1 - Monetary and Performance Defaults
    21  
Section 2.2 - Bankruptcy, Insolvency, Dissolution
    21  
Section 2.3 - Misrepresentation
    22  
Section 2.4 - Default under Subordinate Loans
    22  
ARTICLE 3 - REMEDIES
    22  
Section 3.1 - Acceleration
    22  
Section 3.2 - Entry
    22  
Section 3.3 - Judicial Action
    24  
Section 3.4 - Non-Judicial
    24  
Section 3.5 - Posting
    24  
Section 3.6 - Statutes
    25  
Section 3.7 - Installment Sale
    25  
Section 3.8 - Rescission of Notice of Default
    26  
Section 3.9 - Beneficiary’s Remedies Respecting Collateral
    26  
Section 3.10 - Proceeds of Sales
    26  
Section 3.11 - Condemnation and Insurance Proceeds
    27  
Section 3.12 - Waiver of Marshalling, Rights of Redemption, Homestead, Valuation
and Notice
    27  
Section 3.13 - Remedies Cumulative
    28  
Section 3.14 - Recourse
    28  
ARTICLE 4 - MISCELLANEOUS
    28  
Section 4.1 - Severability
    28  
Section 4.2 - Certain Charges and Brokerage Fees
    29  
Section 4.3 - Notices
    29  

 

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.4 - Trustor Not Released; Certain Trustee Acts
    30  
Section 4.5 - Inspection
    31  
Section 4.6 - Release or Cancellation
    31  
Section 4.7 - Statute of Limitations
    31  
Section 4.8 - Interpretation
    31  
Section 4.9 - Captions
    31  
Section 4.10 - Consent
    32  
Section 4.11 - Delegation to Subagents
    32  
Section 4.12 - Successors and Assigns
    32  
Section 4.13 - Governing Law
    32  
Section 4.14 - Substitution of Trustee
    32  
Section 4.15 - Changes in Taxation
    33  
Section 4.16 - Maximum Interest Rate
    34  
Section 4.17 - Time of Essence
    34  
Section 4.18 - Reproduction of Documents
    34  
Section 4.19 - No Oral Modifications
    34  
Section 4.20 - Trustee Provisions
    34  

 

ii



--------------------------------------------------------------------------------



 



DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND CONTRACTS,
SECURITY AGREEMENT AND FIXTURE FILING
THIS DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND CONTRACTS, SECURITY
AGREEMENT AND FIXTURE FILING is made as of March 16, 2001, from ROYAL BODYCARE,
INC., a Nevada corporation, whose mailing address is 2301 Crown Court, Irving,
Texas 75038 (herein “Trustor”) to ROBIN R. GREEN, a Texas resident, whose
mailing address is c/o Akin, Gump, Strauss, Hauer & Feld, L.L.P., 1700 Pacific
Avenue, Suite 4100, Dallas, Texas 75201-4675 (herein “Trustee”), in favor of
ALLSTATE LIFE INSURANCE COMPANY, an Illinois insurance corporation, whose
mailing address is Allstate Plaza South, 3075 Sanders Road, Suite G5C,
Northbrook, Illinois, 60062 (herein “Beneficiary”).
TRUSTOR, in consideration of the indebtedness herein recited and the trust
herein created, hereby irrevocably grants, conveys, transfers and assigns to
Trustee, its successors and assigns, in trust, with power of sale and right of
entry and possession, all of Trustor’s estate, right, title and interest in, to
and under that certain real property located in Dallas County, Texas, more
particularly described on Exhibit A attached hereto and incorporated herein by
this reference (the “Land”);
TOGETHER with all of Trustor’s now or hereafter acquired estate, right, title
and interest in, to and under all buildings, structures, improvements and
fixtures now existing or hereafter erected on the Land and all right, title and
interest, if any, of Trustor in and to: the streets and roads, opened or
proposed, abutting the Land to the center lines thereof, and strips within or
adjoining the Land, the air space and right to use said air space above the
Land, all rights of ingress and egress on or within the Land, all easements,
rights and appurtenances thereto or used in connection with the Land, including,
without limitation, all lateral support, alley and drainage rights, all
revenues, income, rents, cash or security deposits, advance rental deposits, and
other benefits thereof or arising from the use or enjoyment of all or any
portion thereof (subject however to the rights and authorities given herein to
Trustor to collect and apply such revenues, and other benefits), all interests
in and rights, royalties and profits in connection with all minerals, oil and
gas and other hydrocarbon substances thereon or therein, and water stock, all
options to purchase or lease, all development or other rights relating to the
Land or the operation thereof, or used in connection therewith, including all
Trustor’s right, title and interest in all fixtures, attachments, partitions,
machinery, equipment, building materials, appliances and goods of every nature
whatever now or hereafter located on, or attached to, the Land, all of which,
including replacements and additions thereto, shall, to the fullest extent
permitted by law and for the purposes of this Deed of Trust, be deemed to be
real property and, whether affixed or annexed thereto or not, be deemed
conclusively to be real property; and Trustor agrees to execute and deliver,
from time to time, such further instruments and documents as may be required by
Beneficiary to confirm the legal operation and effect of this Deed of Trust on
any of the foregoing. All of the foregoing property described in this section
(the “Improvements”) together with the Land, shall be hereinafter referred to as
the (“Property”).

 

- 1 -



--------------------------------------------------------------------------------



 



TOGETHER with all of Trustor’s now existing or hereafter acquired right, title
and interest in the following:
A. All equipment, fixtures, inventory, goods, instruments, appliances,
furnishings, machinery, tools, raw materials, component parts, work in progress
and materials, and all other tangible personal property of whatsoever kind, used
or consumed in the improvement, use or enjoyment of the Property now or any time
hereafter owned or acquired by Trustor, wherever located and all products
thereof whether in possession of Trustor or whether located on the Property or
elsewhere;
B. To the extent such general intangibles are assignable, all general
intangibles relating to design, development, operation, management and use of
the Property, including, but not limited to, (1) all names under which or by
which the Property may at any time be owned and operated or any variant thereof,
and all goodwill in any way relating to the Property and all service marks and
logotypes used in connection therewith, (2) all permits, licenses,
authorizations, variances, land use entitlements, approvals, consents,
clearances, and rights obtained from governmental agencies issued or obtained in
connection with the Property, (3) all permits, licenses, approvals, consents,
authorizations, franchises and agreements issued or obtained in connection with
the construction, use, occupation or operation of the Property, (4) all
materials prepared for filing or filed with any governmental agency, and (5) the
books and records of Trustor relating to construction or operation of the
Property;
C. All shares of stock or partnership interest or other evidence of ownership of
any part of the Property that is owned by Trustor in common with others,
including all water stock relating to the Property, if any, and all documents or
rights of membership in any owners’ or members’ association or similar group
having responsibility for managing or operating any part of the Property
provided, however, that the foregoing shall not include any ownership interests
in the Trustor;
D. All accounts, deposit accounts, tax and insurance escrows held pursuant to
this Deed of Trust, accounts receivable, instruments, documents, documents of
title, general intangibles, rights to payment of every kind, all of Trustor’s
rights, direct or indirect, under or pursuant to any and all construction,
development, financing, guaranty, indemnity, maintenance, management, service,
supply and warranty agreements, commitments, contracts, subcontracts, insurance
policies, licenses and bonds now or anytime hereafter arising from construction
on the Land or the use or enjoyment of the Property to the extent such are
assignable; and
E. All condemnation proceeds and insurance proceeds related to the Property.
TOGETHER with all additions to, substitutions for and the products of all of the
above, and all proceeds therefrom, whether cash proceeds or noncash proceeds,
received when any such property (or the proceeds thereof) is sold, exchanged,
leased, licensed, or otherwise disposed of, whether voluntarily or
involuntarily. Such proceeds shall include any of the foregoing specifically
described property of Trustor acquired with cash proceeds. Together with, and
without limiting the above items, all Goods, Accounts, Documents, Instruments,
Money, Chattel Paper and General Intangibles arising from or used in connection
with the Property, as those terms are defined in the Uniform Commercial Code
from time to time in effect in the State of Texas. (All of the foregoing
including such products and proceeds thereof, are collectively referred to as
“Collateral”.)

 

- 2 -



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary set forth herein, it is agreed that the
Property and Collateral described in and encumbered by this instrument
specifically does not include, and the Beneficiary/Secured Party is neither
granted nor shall it possess or claim, any interest in and to any of the
following properties and/or assets of Trustor/Debtor (provided, however, that
Trustor/Debtor hereby covenants and agrees that no pledges or security interests
in respect to the following-described items shall be granted or encumber the
following-described items other than purchase money security interests, vendor’s
liens and/or first lien financing with respect to such items):
(a) Any and all furniture, trade fixtures, equipment, records, intangible
property rights and other personal property of Trustor/Debtor which is not
affixed to the Land or the Improvements (including, without limitation, the
various items listed on Schedule 1 attached hereto and made a part hereof for
all purposes);
(b) Any and all revenues and income earned, received and/or realized by
Trustor/Debtor in the ordinary course of its business (as distinguished from any
revenues or income received from the lease, sale or other transfer or conveyance
of the Land or Improvements or either of same);
(c) All accounts and contract rights of Trustor/Debtor arising in the ordinary
course of its business;
(d) All general intangibles of the Trustor/Debtor;
(e) All inventory of the Trustor/Debtor; and
(f) All leased furniture, trade fixtures, equipment and other leased personal
property of Trustor/Debtor.
The personal property in which Beneficiary has a security interest includes
goods which are or shall become fixtures on the Property. This Deed of Trust is
intended to serve as a fixture filing pursuant to the terms of the applicable
provisions of the Uniform Commercial Code of the State of Texas and Exhibit B
attached hereto and made a part hereof. This filing is to be recorded in the
real estate records of the appropriate city, town or county in which the
Property is located. In that regard, the following information is provided:

         
 
  Names of Debtor:   ROYAL BODYCARE, INC.
 
      a Nevada corporation
 
       
 
  Address of Debtor:   See Section 4.3 hereof
 
       
 
  Name of Secured Party:   ALLSTATE LIFE INSURANCE COMPANY,
 
      an Illinois insurance corporation
 
       
 
  Address of Secured Party:   See Section 4.3 hereof.

 

- 3 -



--------------------------------------------------------------------------------



 



Trustor warrants and agrees that there is no financing statement covering the
foregoing Collateral, the Property, or any part thereof, on file in any public
office.
TO HAVE AND TO HOLD the Property and Collateral hereby conveyed or mentioned and
intended so to be, unto Trustee and to his substitutes or successors forever,
and Trustor does hereby bind itself, its successors and assigns to warrant and
forever defend, all and singular, the Property unto the Trustee, his successors
and assigns against every person whomsoever lawfully claiming or to claim the
same, or any part thereof, by, through or under Trustor, but not otherwise,
subject only to the specific matters, if any, set forth on Exhibit C attached
hereto.
HOWEVER, THIS IS A DEED OF TRUST, AND THIS CONVEYANCE IS MADE IN TRUST FOR THE
FOLLOWING USES AND TRUST. AND FOR NO OTHER PURPOSES, AND FOR THE PURPOSE OF
SECURWG, IN SUCH ORDER OF PRJOIUTY AS BENEFICIARY MAY ELECT:
A. The repayment of the indebtedness evidenced by that certain Mortgage Note
(“Note”) of even date herewith with a maturity date of April 1, 2019 executed by
Trustor and CLINTON I-I. HOWARD and payable to the order of Beneficiary, in the
principal sum of THREE MILLION AND NO/IOU DOLLARS ($3,000,000.00) with interest
thereon, as provided therein and all late charges, loan fees, commitment fees,
Prepayment Premiums (as described in the Note), and all extensions, renewals,
modifications, amendments and replacements thereof;
B. The payment of all other sums which may be advanced by or otherwise be due to
Trustee or Beneficiary under any provision of this Deed of Trust or under any
other instrument or document referred to in clause C. below, with interest
thereon at the rate provided herein or therein;
C. The performance of each and every covenant and agreement of Trustor contained
(1) herein, in the Note, or in any note evidencing a Future Advance (as
hereinafter defined), and (2) in the obligations of Trustor upon any and all
pledge or other security agreements, loan agreements, disbursement agreements,
supplemental agreements (the foregoing shall not include the Commitment Letter
between Trustor and Beneficiary), assignments (both present and collateral) and
all instruments of indebtedness or security now or hereafter executed by Trustor
in connection with any indebtedness referred to in clauses A., B., or D. of this
section or for the purpose of supplementing or amending this Deed of Trust or
any instrument secured hereby (all of the foregoing in this clause C., as the
same may be amended, modified or supplemented from time to time, being referred
to hereinafter as “Related Agreements”) and all costs and expenses, including
reasonable attorneys’ fees actually incurred by Beneficiary with respect to all
such documents, including, without limitation, the negotiation and drafting of
any loan settlement or workout agreement; and

 

- 4 -



--------------------------------------------------------------------------------



 



D. The repayment of any other loans or advances, with interest thereon,
hereafter made to Trustor (or any successor in interest to Trustor as the owner
of the Property or any part thereof) by Beneficiary when the promissory note
evidencing the loan or advance specifically states that said note is secured by
this Deed of Trust, together with all extensions, renewals, modifications,
amendments and replacements thereof (herein and in the Related Agreements
“Future Advance”).
ARTICLE 1
COVENANTS OF TRUSTOR
To protect the security of this Deed of Trust, Trustor covenants and agrees as
follows:
Section 1.1 Performance of Obligations Secured. Trustor shall promptly pay when
due the principal of and interest on the indebtedness evidenced by the Note, the
principal of and interest on any Future Advance, any Prepayment Premium and late
charges provided for in the Note or in any note evidencing a Future Advance, and
shall further perform fully and in a timely manner all other obligations of
Trustor contained herein or in the Note or in any note evidencing a Future
Advance or in any of the Related Agreements.
Section 1.2 Insurance. For all times during the period there remains any
indebtedness under the Note, or any and all other indebtedness (including
without limitation Future Advances) secured by this Deed of Trust, Trustor shall
keep the Property insured against all risks or hazards as Beneficiary may
require. Such insurance shall be in policy form, amount and coverage
satisfactory to Beneficiary, including, but not limited to:
A. Fire and extended coverage property damage insurance, including, but not
limited to all risk insurance, in an amount equal to the full replacement value
of the Improvements, without coinsurance or deducting for depreciation,
containing a waiver of subrogation clause and a deductible amount acceptable to
Beneficiary;
B. Public liability insurance, in such form, amount and deductible satisfactory
to Beneficiary, and naming Beneficiary c/o Beneficiary’s servicing agent, if
any, as additional insured covering Beneficiary’s interest in the Property;
C. Business interruption or rent loss insurance endorsement in an amount at
least equal to 100% of the sum of: annual debt service on the Note, the annual
debt service on any other financing permitted by Beneficiary, ground rents, if
any, and operating expenses, including, without limitation, real estate taxes
and assessments and insurance, for the Property;
D. Flood insurance required by and obtainable through the National Flood
Insurance Program sufficient to cover any damage which may be anticipated in the
event of flood unless Trustor has provided Beneficiary evidence satisfactory to
Beneficiary that no portion of the Property is located within the boundaries of
the 100 year flood plain;
E. “Dram shop” insurance if alcoholic beverages are sold on the Property;

 

- 5 -



--------------------------------------------------------------------------------



 



F. Boiler and machinery insurance when risks covered thereby are present and
Beneficiary requires such insurance; and
G. Earthquake insurance if Beneficiary requires such insurance.
The insurance coverages described in subsections A., C., D., F., and G. above
shall name Beneficiary c/o Beneficiary’s servicing agent, if any, under a
standard noncontributory mortgagee clause or otherwise directly insure
Beneficiary’s interest in the Property. All losses under said insurance shall be
payable to Beneficiary in the manner provided in Sections 1.4 and 1.5 hereof.
All policies of insurance required under this Section 1.2 shall be with a
company or companies with a policy rating of A and financial rating of at least
Class X in the most current edition of Best’s Insurance Reports and authorized
to do business in the state in which the Property is located. All policies of
insurance shall provide that they will not be canceled or modified without
thirty (30) days’ prior written notice to Beneficiary. True copies of the above
mentioned insurance policies or evidence of such insurance (in the form of
Accord Form 27) satisfactory to Beneficiary shall be delivered to and held by
Beneficiary. True copies of all renewal and replacement policies or evidences of
such insurance forms (Accord Form 27) thereof shall be delivered to Beneficiary
at least fifteen (15) days before the expiration of the expiring policies. If
any renewal or replacement policy is not obtained as required herein,
Beneficiary is authorized to obtain the same in Trustor’s name and at Trustor’s
expense. Beneficiary shall not by the fact of failing to obtain any insurance,
incur any liability for or with respect to the amount of insurance carried, the
form or legal sufficiency of insurance contracts, solvency of insurance
companies, or payment or defense of lawsuits, and Trustor hereby expressly
assumes full responsibility therefor and all liability, if any, with respect
thereto.
Section 1.3 Condemnation.
A. Immediately upon obtaining knowledge of the commencement or threat of any
action in connection with (1) any condemnation, (2) any other taking of the
Property or any part thereof by any public authority or private entity having
the power of eminent domain, or (3) any conveyance in lieu of such condemnation
or taking of the Property or any part thereof (“Condemnation”), Trustor shall
notify Beneficiary in writing but in no event later than ten (10) days after
Trustor obtains knowledge of the commencement of or threat of a Condemnation.
Beneficiary shall have the right, but not the obligation, to participate in any
proceedings relating to any Condemnation and may, in its reasonable discretion,
consent or withhold its consent to any settlement, adjustment, or compromise of
any claims arising from the Condemnation and no such settlement, adjustment or
compromise shall be final or binding upon Beneficiary without Beneficiary’s
prior consent which consent shall not be unreasonably withheld, conditioned or
delayed.

 

- 6 -



--------------------------------------------------------------------------------



 



B. If all or part of the Property is taken by Condemnation and Beneficiary in
its reasonable judgment determines that the remainder of the Property, if any,
cannot be operated as an economically viable entity at substantially the same
level of operations as immediately prior to such Condemnation, then all proceeds
of the Condemnation (“Condemnation Proceeds”) shall be paid over to Beneficiary
and shall be applied first toward reimbursement of the actual costs and expenses
(including reasonable attorneys’ fees) of Beneficiary, if any, in connection
with the recovery of such Condemnation Proceeds, and then, in the sole and
absolute discretion of Beneficiary and without regard to the adequacy of its
security under this Deed of Trust, shall be applied against all amounts due
herein under the Note and any remaining Condemnation Proceeds shall be released
to the Trustor. Any prepayment of the Note under this Section 1.3(B) shall not
be subject to the Prepayment Premium or the No-Prepayment Period; however, any
partial prepayment shall not entitle Trustor to prepay the portion of the Note
remaining unpaid after application of the Condemnation Proceeds. Prepayment of
the balance shall continue to be subject to the terms and conditions of the
Note, including the No-Prepayment Period and the Prepayment Premium described
therein.
C. If less than all of the Property is taken by Condemnation and Beneficiary in
its reasonable judgment determines that the remainder of the Property can be
operated as an economically viable entity at substantially the same level of
operations as immediately prior to such Condemnation, then Trustor shall
diligently restore the Property to a condition and use as close as possible to
its condition immediately prior to the Condemnation and all Condemnation
proceeds shall be made available to Trustor for such restoration. If the
estimated cost of restoration, as reasonably determined by Beneficiary, is equal
to or less than $50,000, all Condemnation Proceeds shall be released directly to
Trustor for restoration of the Property. If the estimated cost of restoration
exceeds $50,000, all Condemnation Proceeds shall be deposited into an escrow
fund in accordance with Section 1.5 below. Beneficiary shall have the right to
obtain an opinion of an independent contractor or engineer reasonably
satisfactory to Beneficiary, at Trustor’s expense, to estimate the cost to
restore the remaining portion of the Property. If the amount of the Condemnation
Proceeds is not sufficient to restore the Property based on the opinion of an
independent contractor or engineer, subject to revision as restorations are
made, Trustor shall be obligated to pay the difference toward the restoration of
the Property.
D. If an Event of Default exists at any time from the time of a Condemnation
through the completion of restoration and payment of any Condemnation Proceeds,
the use of the Condemnation Proceeds shall be governed by the remedies set forth
in Article III below. If an event has occurred which with notice, the passage of
time, or both, could become an Event of Default, then, the Condemnation Proceeds
shall be held by Beneficiary or in the Escrow Fund (as defined below), as
applicable, pending cure of such event.
Section 1.4 Damage to Property.
A. Promptly upon obtaining knowledge of any damage to the Property or any part
thereof with an estimated cost of restoration in excess of $5,000, but in no
event later than five (5) days after Trustor obtains such knowledge, Trustor
shall notify Beneficiary of such damage in writing. Trustor shall diligently
restore the Property to the same condition that existed immediately prior to the
damage whether or not insurance proceeds are sufficient for such restoration.
All proceeds of any insurance on the Property (“Insurance Proceeds”) received by
Trustor shall be applied to such restoration. Beneficiary shall have the right
to obtain an opinion of an independent contractor or engineer reasonably
satisfactory to Beneficiary, at Trustor’s expense, to estimate the cost to
restore the Property to its original condition, which opinion may be revised as
restorations are made. If the amount of the insurance proceeds is not sufficient
to restore the Property based on an independent contractor’s or engineer’s
opinion, subject to revision as restorations are made, Trustor shall be
obligated to pay the difference toward the restoration of the Property.

 

- 7 -



--------------------------------------------------------------------------------



 



B. If the estimated cost of restoration is equal to or less than $50,000,
Trustor shall promptly settle and adjust any claims under the insurance policies
which insure against such risks and, upon receipt of the Insurance Proceeds,
Trustee and Beneficiary shall deliver such to Trustor for use in restoration of
the Property.
C. If the estimated cost of restoration is greater than $50,000, Beneficiary
shall have the right, but not the obligation, to participate in the settlement
of the insurance claims and may, in its reasonable discretion, consent or
withhold its consent to any settlement, adjustment, or compromise of such
insurance claims and no such settlement, adjustment, or compromise shall be
final or binding upon Beneficiary without its prior consent (which consent shall
not be unreasonably withheld, delayed or conditioned). Upon settlement of
insurance claims in excess of $50,000 and if Trustor can demonstrate to the
reasonable satisfaction of Beneficiary that the projected ratio of Net Operating
Income, as defined below, to annual debt service due under the Note and any
other notes secured by the Property (“Debt Coverage Ratio”) will be at least
105% for the twelve months immediately following reconstruction of the Property,
the insurance proceeds shall be deposited into an escrow fund in accordance with
Section 1.5 below.
As used in this Deed of Trust, “Net Operating Income” shall mean:
(i) all gross receipts received or anticipated (as may be applicable) from
tenants in the Property and paying rent under leases in effect during the
applicable twelve month period, calculated on a cash basis which reflects only
the income actually received during the previous twelve-month period as of the
date of such calculation, and any income anticipated to be received during the
following twelve-month period based on leases in effect as of the date of
calculation, for such time as those leases are contracted to remain in effect
without expiration by their terms or optional termination by the tenant (unless
the tenant has waived its termination rights in writing or the term of the lease
has been extended in writing), including without limitation all amounts to be
received from tenants as payment of operating expenses but not including
refundable deposits, lease termination payments, excess tenant improvement and
leasing commission payments included as additional rent, principal or interest
payments received by Trustor on loans to tenants and fees and reimbursements for
work performed for tenants by Trustor, less:
(ii) all amounts, calculated on a cash basis, for the operation or maintenance
of the Property for the applicable twelve-month period, including ground rents,
the cost of property management (which shall be no less than 3% of gross
collections), maintenance, cleaning, security, landscaping, parking maintenance
and utilities, and other costs and expenses approved in writing by Beneficiary
and amounts reasonably estimated by Beneficiary for the payment of real estate
taxes and assessments and other taxes related to the operation of the Property,
insurance premiums, necessary repairs and future replacements of equipment;
payments under the Note shall not be included in Net Operating Income.

 

- 8 -



--------------------------------------------------------------------------------



 



D. If in the reasonable judgment of Beneficiary the conditions of Section 1.4(C)
cannot be satisfied, then at any time from and after the occurrence of the
damage, upon written notice to Trustor, Beneficiary may declare the entire
balance of the Note and/or any Future Advances then outstanding and accrued and
unpaid interest thereon, and all other sums or payments required thereunder or
under this Deed of Trust, without any Prepayment Premium, to be immediately due
and payable, and all insurance proceeds shall be applied by Beneficiary first to
the reimbursement of any costs or expenses incurred by Beneficiary in connection
with the damage or the determination to be made hereunder, and then to the
payment of the indebtedness secured by this Deed of Trust in such order as
Beneficiary may determine in its sole discretion.
E. If an Event of Default exists at any time from the time of damage through the
completion of restoration and the final release of any Insurance Proceeds to
Trustor, the use of the Insurance Proceeds shall be governed by the remedies set
forth in Article III below. If an event has occurred which with notice, the
passage of time, or both, could become an Event of Default, then the Insurance
Proceeds shall be held by Beneficiary or in the Escrow Fund, as applicable,
pending cure of such event prior to the expiration of any applicable cure or
grace period.
Section 1.5 Escrow Fund for Condemnation and Insurance Proceeds.
A. In the circumstances indicated above in subsections 1.3(C) and 1.4(C), all
Condemnation Proceeds and Insurance Proceeds shall be deposited in an interest
bearing escrow fund (“Escrow Fund”). The escrow agent and the form of the escrow
agreement shall be reasonably satisfactory to Beneficiary and Trustor. The costs
and fees of such escrow agent shall be paid by Trustor. If the amount of the
Proceeds is not sufficient to restore the Property based on an independent
contractor’s or engineer’s opinion obtained by Beneficiary at Trustor’s expense,
subject to revision as restorations are made, Trustor shall be obligated to
deposit in the Escrow Fund the difference between the contractor’s or engineer’s
estimate and the amount of the Proceeds or deliver to the escrow agent an
irrevocable, unconditional letter of credit issued in the amount of such
difference in a form and by a financial institution reasonably acceptable to
Beneficiary or other cash equivalent acceptable to Beneficiary. The Trustor’s
funds, if necessary, and the Proceeds shall be deposited into the Escrow Fund
and shall not be released by the escrow agent unless used to restore the
Property to its condition immediately prior to the occurrence of such
condemnation or damage and unless a disbursement agent satisfactory to
Beneficiary and Trustor approves such disbursements from time to time. The
escrow agreement shall provide that the escrow agent shall only disburse funds
to Trustor so long as the restoration work is being diligently performed by
Trustor and only after (1) Beneficiary has approved the plans and specifications
for the restoration of the Property (which approval shall not be unreasonably
withheld, conditioned or delayed); (2) Trustor has executed a contract
acceptable to Beneficiary with a general contractor reasonably acceptable to
Beneficiary for the restoration of the Property; (3) the general contractor has
submitted lien waivers and/or releases, executed by the general contractor and
all subcontractors which may be partial to the extent of partial payments and
which, in the case of releases, may be contingent upon payment if the escrow
agent makes payment directly to such contractor or subcontractor; (4) Trustor
has furnished Beneficiary with an endorsement to its title policy showing no
additional exceptions (other than those approved by Beneficiary) or if such
endorsement is not available, a new mortgagee policy of title insurance showing
no additional exceptions (other than those approved by Beneficiary); and
(5) Trustor has submitted such other documents and information as may be
requested by Beneficiary to determine that the work to be paid for has been
performed in accordance with the plans and specifications approved by
Beneficiary. If any requisition for payment of work performed is for an amount
which would result in the remaining balance of the Escrow Fund to be
insufficient to complete the remainder of the restoration, Trustor shall advance
the requisite amount in cash to the Escrow Fund immediately upon written request
from the disbursement agent or Beneficiary.

 

- 9 -



--------------------------------------------------------------------------------



 



B. Any Condemnation Proceeds and any interest thereon remaining in the Escrow
Fund after payment of the costs to complete the restoration of the Property
pursuant to the approved plans and specifications and the costs of the escrow
agent shall be paid first, to Trustor to the extent of any funds of Trustor’s
contributed to the restoration pursuant to Section 1.5, provided there is no
Event of Default or an event which with notice, the passage of time, or both,
could become an Event of Default, and thereafter at Beneficiary’s option, any
remaining Condemnation Proceeds may be applied to the partial payment or
prepayment of the Note (without payment of any Prepayment Premium and
notwithstanding any No-Prepayment Period) or may be returned to the Trustor. If
an Event of Default exists, the use of the Condemnation Proceeds shall be
governed by Article III below. If, however, an event exists which with notice,
the passage of time, or both, could become an Event of Default, the remaining
balance in the Escrow Fund shall be held by the escrow agent pending cure of the
event prior to the expiration of any applicable cure or grace period.
C. Any Insurance Proceeds and any interest thereon remaining in the Escrow Fund
after payment of the costs to complete the restoration of the Property pursuant
to the approved plans and specifications and the costs of the escrow agent,
provided there is no Event of Default or an event which with notice, the passage
of time, or both, could become an Event of Default, shall be paid first, to
Trustor to the extent of any funds of Trustor’ s contributed to the restoration
pursuant to Section 1.5, and thereafter, any remaining Insurance Proceeds shall
be held in the escrow as additional collateral security for the Note, provided
there is no Event of Default or an event which with notice, the passage of time,
or both, could become an Event of Default. The entire amount remaining in such
escrow shall be paid to Beneficiary upon maturity of the Note for application to
the indebtedness secured by this Deed of Trust and the balance, if any, shall be
paid to Trustor. If an Event of Default exists at any time from the time of
completion of restoration and the final application of any Insurance Proceeds,
the use of the Insurance Proceeds shall be governed by Article III below.
Section 1.6 Taxes, Liens and other Items.
A. Trustor shall pay any and all taxes, bonds, assessments, fees, liens,
charges, fines, impositions and any accrued interest or penalty thereon, and any
and all other items which are attributable to or affect the Property by making
payment prior to delinquency directly to the payee thereof and promptly furnish
copies of paid receipts for these to Beneficiary. Trustor shall promptly
discharge or bond around any lien or encumbrance on the Property whether said
lien or encumbrance has or may attain priority over this Deed of Trust or not.
This Deed of Trust shall be the sole encumbrance on the Property and, if with
the consent of Beneficiary it is not the sole encumbrance, then it shall be
prior to any and all other liens or encumbrances on the Property. Provided that
the priority of this Deed of Trust is not in any way affected, Trustor may in
good faith protest the payment of any tax or lien which it believes is
unwarranted or excessive and may defer payment of such tax pending conclusion of
such contest if legally permitted to do so and provided Beneficiary’s security
is not jeopardized in Beneficiary’s sole opinion.

 

- 10 -



--------------------------------------------------------------------------------



 



B. As further security for the payment of the Note and the payment of real
estate taxes, regular or special assessments and insurance premiums, Trustor
shall be required to deposit 1/12 of the annual amounts of such items as
estimated by Beneficiary, with each monthly payment on the Note, so that
Beneficiary will hold a sufficient amount to pay all such charges not less than
thirty (30) days prior to the date on which such items become due and payable.
Beneficiary shall be furnished evidence to allow it to estimate such amounts,
including paid receipts or annual insurance premium statements, assessment
notices and tax receipts. All funds so deposited shall, until applied to the
payment of the aforesaid items, as hereinafter provided, be held by Beneficiary
without interest (except to the extent required under applicable law) and may be
commingled with other funds of Beneficiary. All funds so deposited shall be
applied to the payment of the aforesaid items only upon the satisfaction of the
following conditions: (1) no Event of Default or event, which with notice or the
passage of time or both could become an Event of Default, shall have occurred;
(2) Beneficiary shall have sufficient funds to pay the full amounts of such
items (which funds may include amounts paid solely for such purpose by Trustor
in addition to the escrowed funds); and (3) Trustor shall have furnished
Beneficiary with prior written notification that such items are due and with the
bills and invoices therefor in sufficient time to pay the same before any
penalty or interest attaches and before policies of insurance lapse, as the case
may be, and shall have deposited any additional funds as Beneficiary may
determine as necessary to pay such items.
C. Beneficiary expressly disclaims any obligation to pay the aforesaid items
unless and until Trustor complies with all of the provisions set forth in
subsections 1.6(A) and (B). Trustor hereby pledges any and all monies now or
hereafter deposited pursuant to subsection 1.6(B) as additional security for the
Note and Related Agreements. If any Event of Default shall have occurred, or if
the Note shall be accelerated as herein provided, all funds so deposited may, at
Beneficiary’s option, be applied as determined solely by Beneficiary or to cure
said Event of Default or as provided in this Section 1.6. In no event shall
Trustor claim any credit against the principal and interest due hereunder for
any payment or deposit for any of the aforesaid items.
Section 1.7 Assignment of Leases, Contracts, Rents and Profits.
A. Trustor hereby absolutely, presently and unconditionally grants, assigns,
transfers, conveys and sets over to Beneficiary all of Trustor’s right, title
and interest in and to the following whether arising under the Leases, by
statute, at law, in equity, or in any other way:
1. All of the leases of the Property which are in effect on the date hereof, if
any, and entered into or in effect from time to time after the date hereof,
including, without limitation, all amendments, extensions, replacements,
modifications and renewals thereof and all subleases, concession agreements, any
ground leases or ground subleases and all other agreements affecting the same
(the “Leases”) and all guaranties thereunder;

 

- 11 -



--------------------------------------------------------------------------------



 



2. All of the rents, income, profits, revenue, judgments, condemnation awards,
Insurance Proceeds, unearned insurance premiums and any other fees or sums
payable to Trustor or any other person as landlord and other benefits and rights
of the Property arising from the use, occupancy, operation or management of all
or any portion thereof or from all the Leases, and any proceeds, deposits or
security deposits relating thereto, including, without limitation, any award to
Trustor made hereafter in any court involving any of the tenants under the
Leases in any bankruptcy, insolvency, or reorganization proceeding in any state
or federal court, and Trustor’s right to appear in any action and/or to collect
any such award or payment, and all payments by any tenant in lieu of rent
(collectively, “Rents and Profits”) subject to the exclusions set forth in the
description of the Collateral and Property hereinabove; and
3. All contracts, agreements, management, operating and maintenance agreements,
warranties, licenses, permits, guaranties and sales contracts relating to the
Property and the Collateral entered into by, or inuring to the benefit of,
Trustor (the “Contracts”).
B. Notwithstanding the provisions of subsection 1.7(A), prior to the occurrence
of any Event of Default hereunder, Beneficiary shall not exercise any of the
rights or powers conferred upon Beneficiary by this Section 1.7, and, subject to
subsection 1.7(F), Trustor shall have a license: to manage the Property; to
collect, receive and use all Rents and Profits in accordance with the terms of
the Leases; to let the Property and to take all actions which a reasonable and
prudent landlord would take in enforcing the provisions of the Leases and
Contracts; provided, however, that all amounts so collected shall be applied
toward operating expenses, real estate taxes and insurance relating to the
Property, capital repair items necessary to the operation of the Property, and
the payment of sums due and owing under the Note, and this Deed of Trust prior
to any other expenditure or distribution by Trustor and thereafter, so long as
no Event of Default has occurred and is continuing, as Trustor elects. From and
after the occurrence of an Event of Default (whether or not Beneficiary shall
have exercised Beneficiary’s option to declare the Note immediately due and
payable), such license shall be automatically revoked without any action
required by Beneficiary. Any amounts received by Trustor or its agents in the
performance of any acts prohibited by the terms of this Deed of Trust, including
but not limited to any amounts received in connection with any cancellation,
modification or amendment of any of the Leases prohibited by the terms of this
Deed of Trust and any amounts received by Trustor as rents, income, issues or
profits from the Property from and after an Event of Default under this Deed of
Trust, the Note, or any of the other Related Agreements, shall be held by
Trustor as trustee for Beneficiary and all such amounts shall be accounted for
to Beneficiary and shall not be commingled with other funds of the Trustor. Any
person acquiring or receiving all or any portion of such trust funds shall
acquire or receive the same in trust for Beneficiary as if such person had
actual or constructive notice that such funds were impressed with a trust in
accordance herewith.
C. Upon the occurrence of an Event of Default, the Beneficiary shall have the
right but not the obligation to perform as landlord under the Leases and as a
party under the Contracts. The assignment of Rents and Profits set forth herein
constitutes an irrevocable direction and authorization of all tenants under the
Leases to pay all Rents and Profits to Beneficiary upon demand and without
further consent or other action by Trustor. Trustor irrevocably appoints
Beneficiary its true and lawful attorney, at the option of Beneficiary at any
time following the occurrence of an Event of Default, to demand, receive and
enforce payment, to give receipts, releases and satisfactions, and to sue,
either in the name of Trustor or in the name of Beneficiary, for all such Rents
and Profits and apply the same to the indebtedness secured by this Deed of
Trust.

 

- 12 -



--------------------------------------------------------------------------------



 



D. Neither the foregoing assignment of Rents and Profits. Leases and Contracts
to Beneficiary nor the exercise by Beneficiary of any of its rights or remedies
under Article Ill shall be deemed to make Beneficiary a
“mortgagee-in-possession” or otherwise liable in any manner with respect to the
Property, unless Beneficiary, in person or by agent, assumes actual possession
thereof. Nor shall appointment of a receiver for the Property by any court at
the request of Beneficiary or by agreement with Trustor, or the entering into
possession of the Property by such receiver, be deemed to make Beneficiary a
“mortgagee-in-possession” or otherwise liable in any manner with respect to the
Property.
E. In the event Beneficiary collects and receives any Rents and Profits under
this Section 1.7 pursuant to any Monetary or Performance Default as defined in
Section 2.1 hereof, such collection or receipt shall in no way constitute a
curing of the Monetary or Performance Default.
F. Trustor shall not, without the prior written consent of Beneficiary which
consent shall not be unreasonably withheld or delayed, enter into, or consent to
or permit the assignment or subletting of, any leases.
G. Trustor shall promptly give notice to Beneficiary of any default under any of
the Leases meeting the criteria of a lease for which Beneficiary’s consent would
have been required pursuant to Section 1.7(F) regardless of whether such leases
were executed before or after the date of this Deed of Trust, together with a
complete copy of any notices delivered to or by the tenant as a result of such
default. Beneficiary shall have the right, but not the obligation, to cure any
default of Trustor under any of the Leases and all amounts actually disbursed in
connection with said cure shall be deemed to be indebtedness secured hereby.
H. Beneficiary shall have the right to approve any lease forms used by Trustor
for lease of space in the Property.
I. Trustor hereby represents, warrants and agrees that:
1. Trustor has the right, power and capacity to make this assignment and that no
person, firm or corporation or other entity other than Trustor has or will have
any right, title or interest in or to the Leases or the Rents and Profits.
2. Trustor shall, at its sole cost and expense, perform and discharge all of the
obligations and undertakings of the landlord under the Leases. Trustor shall
enforce the performance of each material obligation of the tenants under the
Leases and will appear in and prosecute or defend any action connected with the
Leases or the obligations of the tenants thereunder.

 

- 13 -



--------------------------------------------------------------------------------



 



J. BENEFICIARY SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE, NOR DOES IT
HEREBY UNDERTAKE TO PERFORM OR DISCHARGE, ANY OBLIGATION, DUTY OR LIABILITY
UNDER THE LEASES OR UNDER OR BY REASON OF THIS ASSIGNMENT. TRUSTOR SHALL AND
DOES HEREBY AGREE TO INDEMNIFY BENEFICIARY FOR AND TO DEFEND AND TO HOLD
BENEFICIARY HARMLESS FROM ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH
BENEFICIARY MAY OR MIGHT INCUR UNDER THE LEASES OR UNDER OR BY REASON OF THIS
ASSIGNMENT, AND FROM ANY AND ALL CLAIMS (INCLUDING, BUT NOT LIMITED TO, ANY AND
ALL CLAIMS OR CAUSES OF ACTION ARISING OUT OF OR BASED IN WHOLE OR IN PART ON
THE NEGLIGENCE OR STRICT LIABILITY OF BENEFICIARY BUT EXCLUDING ANY SUCH CLAIMS
OR CAUSES OF ACTION ARISING OUT OF OR BASED IN WHOLE OR IN PART OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF BENEFICIARY) WHATSOEVER WHICH MAY BE
ASSERTED AGAINST BENEFICIARY BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS ON BENEFICIARY’S PART TO PERFORM OR DISCHARGE ANY OF THE TERMS,
COVENANTS OR AGREEMENTS CONTAINED IN THE LEASES. SHOULD BENEFICIARY INCUR ANY
LIABILITY, LOSS OR DAMAGE UNDER THE LEASES OR UNDER OR BY REASON OF THIS
ASSIGNMENT, OR IN THE DEFENSE OF ANY OF SUCH CLAIMS OR DEMANDS (BUT EXCLUDING
ANY SUCH LIABILITY, LOSS OR DAMAGE ARISING OUT OF OR BASED ON THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF BENEFICIARY), THE AMOUNT THEREOF, INCLUDING
COSTS, EXPENSES AND ATTORNEYS’ FEES, SHALL BE SECURED BY THIS DEED OF TRUST; AND
TRUSTOR SHALL REIMBURSE BENEFICIARY THEREFOR IMMEDIATELY UPON DEMAND, AND UPON
FAILURE OF TRUSTOR TO DO SO, BENEFICIARY MAY DECLARE ALL SUMS SO SECURED TO BE
IMMEDIATELY DUE AND PAYABLE.
K. Beneficiary may take or release other security, may release any party
primarily or secondarily liable for any indebtedness secured hereby, may grant
extensions, renewals or indulgences with respect to such indebtedness, and may
apply any other security therefor held by it to the satisfaction of such
indebtedness, without prejudice to any of its rights hereunder.
L. Nothing herein contained and no act done or omitted by Beneficiary pursuant
to the powers and rights granted it herein shall be deemed to be a waiver by
Beneficiary of its other rights and remedies under the Note and this Deed of
Trust, and this assignment is made and accepted without prejudice to any of the
other rights and remedies possessed by Beneficiary under the terms thereof The
right of Beneficiary to collect said indebtedness and to enforce any other
security therefor held by it may be exercised by Beneficiary either prior to,
simultaneously with, or subsequent to any action taken by it hereunder. It is
the intent of both Trustor and Beneficiary that this assignment be supplementary
to, and not in substitution or derogation of, any other provision contained in
this Deed of Trust giving Beneficiary any interest in or rights with respect to
the Leases or Rents and Profits.

 

- 14 -



--------------------------------------------------------------------------------



 



M. Neither this assignment nor pursuit of any remedy hereunder by Beneficiary
shall cause or constitute a merger of the interests of the tenant and the
Trustor under any of the Leases such that any of the Leases hereby assigned are
no longer valid and binding legal obligations of the parties executing the same.
N. Trustor agrees, from time to time, to execute and deliver, upon demand, all
assignments and any and all other writings as Beneficiary may reasonably deem
necessary or desirable to carry out the purpose and intent hereof, or to enable
Beneficiary to enforce any right or rights hereunder.
Section 1.8 Acceleration Upon Sale or Encumbrance. If, without the prior written
consent of Beneficiary, Trustor or any general partner, member or shareholder of
Trustor or any general partner of such general partner shall (A) sell or convey
the Property or any part thereof, or any interest in the Property or in Trustor
or in any general partner of Trustor; (B) be divested of its title to the
Property or any interest therein; (C) further encumber the Property or the
ownership interests in the Trustor; (D) enter into any lease giving the tenant
any option to purchase the Property or any part thereof; or (E) encumber, grant
a security interest in, transfer, permit the transfer of, or change or permit
the change in: (1) the ownership of interests in the Trustor or any general
partner in Trustor or any general partner of such general partner, or (2) the
amount of the general partnership or membership interests in Trustor or the
general partner of the Trustor or any general partner of such general partner or
the beneficiary thereof, without the prior written consent of Beneficiary, then
Beneficiary shall have the right, at its option, to declare the indebtedness
secured by this Deed of Trust, irrespective of the maturity date specified in
the Note, immediately due and payable. Except as expressly consented to in
writing by Beneficiary, Trustor shall not permit any additional encumbrances on
the Property.
Section 1.9 Preservation and Maintenance of Property. Trustor shall hire
competent and responsive property managers who shall be reasonably acceptable to
Beneficiary. Trustor or its property manager, if applicable shall keep the
Property and every part thereof in good condition and repair, in accordance with
sound property management practices and shall promptly and faithfully comply
with and obey all laws, ordinances, rules, regulations, requirements and orders
of every duly constituted governmental authority or agent having jurisdiction
with respect to the Property. Trustor shall not permit or commit any waste,
impairment, or deterioration of the Property, nor commit, suffer or permit any
act upon or use of the Property in violation of law or applicable order of any
governmental authority, whether now existing or hereafter enacted, or in
violation of any covenants, conditions or restrictions affecting the Property or
bring or keep any article in the Property or cause or permit any condition to
exist thereon which would be prohibited by or invalidate the insurance coverage
required to be maintained hereunder. Trustor shall not make any material
structural changes or alterations to the Property nor remove or demolish the
Improvements or any portion thereof without the prior written consent of
Beneficiary. Trustor shall promptly restore any portion of the Property which
may be damaged or destroyed. Trustor shall promptly bond or discharge any
mechanics’ liens against the Property.

 

- 15 -



--------------------------------------------------------------------------------



 



Unless required by applicable law or unless Beneficiary has otherwise first
agreed in writing, Trustor shall not make or allow any changes which will
adversely affect the value of the Property to be made in the nature of the
occupancy or use of the Property or any part thereof for which the Property or
such part was intended at the time this Deed of Trust was delivered. Trustor
shall not initiate or acquiesce in any change which will adversely affect the
value of the Property in any zoning or other land use classification now or
hereafter in effect and affecting the Property or any part thereof without in
each case obtaining Beneficiary’s prior written consent thereto.
Section 1.10 Offset Certificates. Trustor, within five (5) days upon request in
person or within ten (10) days upon request by mail, shall furnish a written
statement duly acknowledged and notarized, of all amounts due on any
indebtedness secured hereby or secured by any of the Related Agreements, whether
for principal or interest on the Note or otherwise, and stating whether any
offsets or defenses exist against the indebtedness secured hereby and covering
such other matters with respect to any such indebtedness as Beneficiary may
reasonably require.
Section 1.11 Trustee’s Costs and Expenses. Trustor shall pay all actual costs,
fees and expenses of Trustee, its agents and counsel, in connection with the
performance of its duties hereunder.
Section 1.12 Protection of Security; Costs and Expenses. Trustor and its
property manager, if applicable, shall appear in and defend any action or
proceeding purporting to affect the security of this Deed of Trust or any
additional or other security for the obligations secured hereby, or the rights
or powers of the Beneficiary or Trustee, and shall pay all costs and expenses
actually incurred, including, without limitation, cost of evidence of title and
actual attorneys’ fees, in any such action or proceeding in which Beneficiary or
Trustee may appear, and in any suit brought by Beneficiary to foreclose this
Deed of Trust or to enforce or establish any other rights or remedies of
Beneficiary hereunder or under any other security for the obligations secured
hereby- If Trustor fails to perform any of the covenants or agreements contained
in this Deed of Trust, or if any action or proceeding is commenced which affects
Beneficiary’s interest in the Properly or any part thereof, including, eminent
domain, code enforcement, or proceedings of any nature whatsoever under any
federal or state law, whether now existing or hereafter enacted or amended,
relating to bankruptcy, insolvency, arrangement, reorganization or other form of
debtor relief, or to a decedent, then Beneficiary may, but without obligation to
do so and without notice to or demand upon Trustor, perform such covenant or
agreement and compromise any encumbrance, charge or lien which in the judgment
of Beneficiary appears to be prior or superior hereto. Trustor shall further pay
all expenses of Beneficiary actually incurred (including reasonable and actual
fees and disbursements of counsel) incident to the protection or enforcement of
the rights of Beneficiary hereunder, and enforcement or collection of payment of
the Note or any Future Advance whether by judicial or nonjudicial proceedings,
or in connection with any bankruptcy, insolvency, arrangement, reorganization or
other debtor relief proceeding of Trustor, or otherwise. Any amounts disbursed
by Beneficiary pursuant to this section or Section 1.11 shall be additional
indebtedness of Trustor secured by this Deed of Trust and each of the Related
Agreements as of the date of disbursement and shall bear interest at the Default
Rate set forth in the Note, from demand until paid. All such amounts shall be
payable by Trustor immediately upon demand. Nothing contained in this section
shall be construed to require Beneficiary to incur any expense, make any
appearance, or take any other action.

 

- 16 -



--------------------------------------------------------------------------------



 



Section 1.13 Trustor’s Covenants Respecting Collateral.
A. Trustor shall execute and deliver financing and continuation statements
covering the Collateral from time to time and in such form as Beneficiary may
reasonably require to perfect and continue the perfection of Beneficiary’s
security interest with respect to such property, and Trustor shall pay all
reasonable costs and expenses of any record searches for financing statements
Beneficiary may require.
B. Without the prior written consent of Beneficiary, Trustor shall not create or
suffer to be created any other security interest in the Collateral, including
replacements and additions thereto.
C. Without the prior written consent of Beneficiary or except in the ordinary
course of business, Trustor shall not sell, transfer or encumber any of the
Collateral, or remove any of the Collateral from the Property unless Trustor
shall promptly substitute and replace the property removed with similar property
of at least equivalent value on which Beneficiary shall have a continuing
security interest ranking at least equal in priority to Beneficiary’s security
interest in the property removed.
D. Trustor shall (1) at any reasonable time and upon reasonable notice (unless
an emergency or Event of Default exists) permit Beneficiary and its
representatives to enter upon the Property to inspect the Collateral and
Trustor’s books and records relating to the Collateral and make extracts
therefrom and to arrange for verification of the amount of Collateral, under
procedures reasonably acceptable to Beneficiary, directly with Trustor’s debtors
or otherwise at Trustor’s expense; (2) promptly notify Beneficiary of any
attachment or other legal process levied against any of the Collateral and any
information received by Trustor relative to the Collateral, Trustor’s debtors or
other persons obligated in connection therewith, which may in any way affect the
value of the Collateral or the rights and remedies of Beneficiary in respect
thereto; (3) reimburse Beneficiary upon demand for any and all costs actually
incurred, including, without limitation, reasonable and actual attorneys’ and
accountants’ fees, and other expenses incurred in collecting any sums payable by
Trustor under any obligation secured hereby, or in the checking, handling and
collection of the Collateral and the preparation and enforcement of any
agreement relating thereto; (4) notify Beneficiary of each location at which the
Collateral is or will be kept, other than for temporary processing, storage or
similar purposes, and of any removal thereof to a new location, including,
without limitation, each office of Trustor at which records relating to the
Collateral are kept; (5) provide, maintain and deliver to Beneficiary originals
or certified copies of the policies of insurance and certificates of insurance
insuring the Collateral against loss or damage by such risks and in such
amounts, form and by such companies as Beneficiary may require and with loss
payable to Beneficiary, and in the event Beneficiary takes possession of the
Collateral, the insurance policy or policies and any unearned or returned
premium thereon shall at the option of Beneficiary become the sole property of
Beneficiary; and (6) do all acts reasonably necessary to maintain, preserve and
protect all Collateral, keep all Collateral in good condition and repair and
prevent any waste or unusual or unreasonable depreciation thereof.

 

- 17 -



--------------------------------------------------------------------------------



 



E. Until Beneficiary exercises its right to collect proceeds of the Collateral
pursuant hereto, Trustor will collect with diligence any and all proceeds of the
Collateral. If an Event of Default exists, any proceeds received by Trustor
shall be held in trust for Beneficiary, and Trustor shall keep all such
collections separate and apart from all other funds and property so as to be
capable of identification as the property of Beneficiary and shall deliver to
Beneficiary such collections at such time as Beneficiary may request in the
identical form received, properly endorsed or assigned when required to enable
Beneficiary to complete collection thereof.
F. Beneficiary shall have all of the rights and remedies granted to a secured
party under the Uniform Commercial Code of the state in which the Collateral is
located, as well as all other rights and remedies available at law or in equity.
During the continuance of any Event of Default hereunder or under the Note,
Beneficiary shall have the right to take possession of all or any part of the
Collateral, to receive directly or through its agent(s) collections of proceeds
of the Collateral (including notification of the persons obligated to make
payments to Trustor in respect of the Collateral), to release persons liable on
the Collateral and compromise disputes in connection therewith, to exercise all
rights. powers and remedies which Trustor would have, but for the security
agreement contained herein, to all of the Collateral and proceeds thereof, and
to do all other acts and things and execute all documents in the name of Trustor
or otherwise, deemed by Beneficiary as necessary, proper and convenient in
connection with the preservation, perfection or enforcement of its rights
hereunder; and
G. After any Event of Default hereunder or under the Note, Trustor shall, at the
request of Beneficiary, assemble and deliver the Collateral and books and
records pertaining to the Property at a place designated by Beneficiary, and
Beneficiary may, at reasonable times and with reasonable notice to Trustor
(unless an emergency or Event of Default exists), enter onto the Property and
take possession of the Collateral. It is agreed that public or private sales,
for cash or on credit to a wholesaler or retailer or investor, or user of
collateral of the types subject to the security agreement, or public auction,
are all commercially reasonable since differences in the sales prices generally
realized in the different kinds of sales are ordinarily offset by the
differences in the costs and credit risks of such sales. The proceeds of any
sale of the Collateral shall be applied first to the expenses of Beneficiary
actually incurred in retaking, holding, preparing for sale, or selling the
Collateral or similar matters, including reasonable and actual attorneys’ fees,
and then, as Beneficiary shall solely determine.
Section 1.14 Covenants Regarding Financial Statements.
A. Trustor shall keep true books of record and account in which full, true and
correct entries in accordance with sound accounting practice and principles
applied on a consistent basis from year to year shall be made of all dealings or
transactions with respect to the Property.
B. 1. Trustor shall deliver to Beneficiary:

  (a)  
Within ninety (90) days after the last day of each fiscal year of the Trustor
during the term of the Note, unaudited annual financial reports prepared on a
cash basis, including balance sheets, income statements and cash flow statements
covering the operation of the Property, the financial condition of Trustor,
Trustor’ s general partners(s), shareholder(s), member(s) and such principals of
the Trustor as Beneficiary may from time to time designate, for the previous
fiscal year, all certified to Beneficiary to be complete, correct and accurate
by the individual, managing general partner, manager or chief financial officer
of the party whom the report concerns; and

 

- 18 -



--------------------------------------------------------------------------------



 



  (b)  
If available, within thirty (30) days after receipt by Trustor, original annual
audit reports of an independent certified public accountant prepared in
accordance with generally accepted accounting principals containing an
unqualified opinion, including balance sheets, income statements and cash flow
statements covering the operation of the Property and the financial condition of
the Trustor, Trustor’s general partner(s), shareholder(s), member(s) and such
principals of the Trustor as beneficiary may from time to time designate, for
the previous fiscal year;

2. At the request of Beneficiary from time to time (but no more often than once
in each fiscal quarter of the Trustor during the term of the Note), Trustor
shall also deliver to Beneficiary Trustor’s Form 10Q and 10K, unaudited
financial reports prepared on a cash basis, including balance sheets, income
statements and cash flow statements covering the operation of the Property and
the financial condition of the Trustor, Trustor’s general partner(s),
shareholder(s), member(s) and such principals of the Trustor as Beneficiary may
from time to time request, for the previous fiscal quarter, a portfolio analysis
reporting covering the operation of all properties of which Trustor or any of
Trustor’s general partner(s), shareholder(s), member(s) or principals designated
by Beneficiary is the owner or a general partner of the owner, setting out a
cash flow statement (including debt service payments) for each such property,
and a current rent roll of the Property, all certified to Beneficiary to be
complete, correct and accurate by the individual, managing general partner or
chief financial officer of the party whom the report concerns.
3. All reports shall include, without limitation, balance sheets and statements
of income and of partner’s equity, if applicable, setting forth in each case in
comparative form the figures for the previous fiscal quarter or year, as the
case may be. The interim quarterly reports shall also include a breakdown of all
categories of revenues and expenses, and any supporting schedules and data
requested by Beneficiary. Each set of annual or quarterly financial reports or
quarterly rent rolls delivered to Beneficiary pursuant to this Section 1.14
shall also be accompanied by a certificate of the chief financial officer or the
managing general partner of Trustor, stating whether any condition or event
exists or has existed during the period covered by the annual or quarterly
reports which then constituted or now constitutes an Event of Default under the
Note or this Deed of Trust, and if any such condition or event then existed or
now exists, specifying its nature and period of existence and what Trustor did
or proposes to do with respect to such condition or event.
C. In the event such statements are not in a form reasonably acceptable to
Beneficiary or Trustor fails to furnish such statements and reports, then
Beneficiary shall have the immediate and absolute right to audit the respective
books and records of the Property and Trustor at the expense of Trustor.

 

- 19 -



--------------------------------------------------------------------------------



 



Section 1.15 Environmental Covenants. Trustor covenants: (A) that no Hazardous
Materials (as defined below) shall be installed, used, generated, manufactured,
treated, handled, refined, produced, processed, stored or disposed of, in, on or
under the Property; (B) that no activity shall be undertaken on the Property
which would cause (1) the Property to become a hazardous waste treatment,
storage or disposal facility under any Hazardous Material Law (as defined
below), (2) a release or threatened release of Hazardous Material from the
Property in violation of any Hazardous Material Law, or (3) the discharge of
Hazardous Material into any watercourse, body of surface or subsurface water or
wetland, or the discharge into the atmosphere of any Hazardous Material which
would require a permit under any Hazardous Material Law and for which no such
permit has been issued; (C) that no activity shall be undertaken or permitted to
be undertaken, by the Trustor on the Property which would result in a violation
under any Hazardous Material Law, (D) to obtain and deliver to Beneficiary,
within a reasonable time following completion of actions required by an
appropriate governmental agency, certifications of engineers or other
professionals reasonably acceptable to Beneficiary, in form and substance
satisfactory to Beneficiary, certifying that all necessary and required actions
to clean up. remove, contain, prevent and eliminate all releases or threats of
release of Hazardous Materials on or about the Property to the levels required
by the appropriate governmental agencies have been taken and, to the current,
actual knowledge of such professional, the Property is then in compliance with
applicable Hazardous Material Laws as then in effect and applicable to such
actions. For purposes of this Deed of Trust, “Hazardous Materials” means and
includes asbestos or any substance containing asbestos, polychlorinated
biphenyls, any explosives, radioactive materials, chemicals known or suspected
to cause cancer or reproductive toxicity, pollutants, effluents, contaminants,
emissions, infectious wastes, any petroleum or petroleum-derived waste or
product or related materials and any items defined as hazardous, special or
toxic materials, substances or waste under any Hazardous Material Law, or any
material which shall be removed from the Property pursuant to any administrative
order or enforcement proceeding or in order to place the Property in a condition
that is suitable for ordinary use. “Hazardous Material Laws” collectively means
and includes any present and future local, state, federal or international law
or treaty relating to public health, safety or the environment including without
limitation, the Resource Conservation and Recovery Act, as amended (“RCRA”), 42
U.S.C. §6901 et seq., the Comprehensive Environmental Response, Compensation,
and Liability Act (“CERCLA”), 42 U.S.C. §9601 et seq., as amended by the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Clean Water Act, 33
U.S.C. §1251 et seq., the Clean Air Act, as amended 42 U.S.C. §7401 et seq., the
Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Safe Drinking Water
Act, 42 U.S.C. §300f et seq., the Uranium Mill Tailings Radiation Control Act,
42 U.S.C. § 7901 et seq., the Occupational Safety and Health Act, 29 U.S.C. §
655 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §
136 et seq., the National Environmental Policy Act, 42 U.S.C. § 4321 et seq.,
the Noise Control Act, 42 U.S.C. § 4901 et seq., and the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. § 11001 et seq., and the amendments,
regulations, orders, decrees, permits, licenses or deed restrictions now or
hereafter promulgated thereunder.

 

- 20 -



--------------------------------------------------------------------------------



 



ARTICLE 2
EVENTS OF DEFAULT
Each of the following shall constitute an event of default (“Event of Default”)
hereunder:
Section 2.1 Monetary and Performance Defaults.
A. Failure to make any payment due under the Note or any note evidencing a
Future Advance, other than the final payment and Prepayment Premium, or to make
any payment due under this Deed of Trust to Beneficiary or any other party,
including without limitation, payment of escrow deposits, real estate taxes,
insurance premiums and ground rents, if any, on or before the fifth day of the
month in which such payment is due; or
B. Failure to make the final payment or the Prepayment Premium due under the
Note or any note evidencing a Future Advance when such payment is due whether at
maturity, by reason of acceleration, as part of a prepayment or otherwise (the
defaults in A. and B. hereinafter “Monetary Default”); or
C. Breach or default in the performance of any of the covenants or agreements of
Trustor contained herein or in any Related Agreement (“Performance Default”), if
such Performance Default shall continue for fifteen (15) days or more after
written notice to Trustor from Beneficiary specifying the nature of the
Performance Default; provided, however, that if such Performance Default is of a
nature that it cannot be cured within the 15 day period, then Trustor shall not
be in default if it commences good faith efforts to cure the Performance Default
within the 15 day period, demonstrates continuous diligent efforts to cure the
Performance Default in a manner satisfactory to Beneficiary and, within a
reasonable period, not to exceed 180 days after the date of the original written
notice of the Performance Default, completes the cure of such Performance
Default.
Section 2.2 Bankruptcy, Insolvency, Dissolution.
A. Any court of competent jurisdiction shall sign an order (1) adjudicating
Trustor, or any person, partnership or corporation holding an ownership interest
in Trustor or in any partnership comprising Trustor, or any guarantor (which
term when used in this Deed of Trust shall mean guarantor of payment of the
indebtedness) bankrupt or insolvent, (2) appointing a receiver, trustee or
liquidator of the Property or of a substantial part of the property of Trustor,
or any person, partnership or corporation holding an ownership interest in
Trustor, or in any partnership comprising Trustor, or any guarantor, or
(3) approving a petition for, or effecting an arrangement in bankruptcy, or any
other judicial modification or alteration of the rights of Beneficiary or of
other creditors of Trustor, or any person, partnership or corporation holding an
ownership interest in Trustor, or in any partnership comprising Trustor or any
guarantor; or

 

- 21 -



--------------------------------------------------------------------------------



 



B. Trustor, any partnership or corporation holding an ownership interest in
Trustor or in any partnership comprising Trustor, shall (1) apply for or consent
to the appointment of a receiver, trustee or liquidator for it or for any of its
property, (2) as debtor, file a voluntary petition in bankruptcy, or petition or
answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it and any proceeding under such law,
(3) admit in writing an inability to pay its debts as they mature, or (4) make a
general assignment for the benefit of creditors; or
C. An involuntary petition in bankruptcy is filed against Trustor, or any
person, partnership or corporation holding an ownership interest in Trustor or
in any partnership comprising Trustor and the same is not vacated or stayed
within 30 days of the filing date.
Section 2.3 Misrepresentation. Trustor makes or furnishes a representation,
warranty, statement, certificate, schedule and/or report to Beneficiary in or
pursuant to this Deed of Trust or any of the Related Agreements which is false
or misleading in any material respect as of the date made or furnished.
Section 2.4 Default under Subordinate Loans. An occurrence of a default under
any loan subordinate to this Deed of Trust which is not an independent default
under this Deed of Trust which results in the commencement of foreclosure
proceedings or the taking of any other remedial action under such subordinate
loan.
ARTICLE 3
REMEDIES
Upon the occurrence of any Event of Default, Trustee and Beneficiary shall have
the following rights and remedies set forth in Sections 3.1 through 3.14:
Section 3.1 Acceleration. Notwithstanding the stated maturity date in the Note,
or any note evidencing any Future Advance, Beneficiary may without notice or
demand, declare the entire principal amount of the Note and/or any Future
Advances then outstanding and accrued and unpaid interest thereon, and all other
sums or payments required thereunder including, but not limited to the
Prepayment Premium described in the Note, to be due and payable immediately.
Section 3.2 Entry. Irrespective of whether Beneficiary exercises the option
provided in Section 3.1 above, Beneficiary in person or by agent or by
court-appointed receiver (and Beneficiary shall have the right to the immediate
appointment of such a receiver without regard to the adequacy of the security
and Trustor hereby irrevocably consents to such appointment and waives notice of
any application therefor) may, at its option, without any action on its part
being required, without in any way waiving such Event of Default, with or
without the appointment of a receiver, or an application therefor:
A. take possession of the Property and conduct tests of, manage or hire a
manager to manage, lease and operate the Property or any part thereof, on such
terms and for such period of time as Beneficiary may deem proper, with full
power to make, from time to time, all alterations, renovations, repairs or
replacements thereto as may seem proper to Beneficiary;

 

- 22 -



--------------------------------------------------------------------------------



 



B. with or without taking possession of the Property, collect and receive all
Rents and Profits, notify tenants under the Leases or any other parties in
possession of the Property to pay Rents and Profits directly to Beneficiary, its
agent or a court-appointed receiver and apply such Rents and Profits to the
payment of:
1. all costs and expenses incident to taking and retaining possession of the
Property, management and operation of the Property, keeping the Property
properly insured and all alterations, renovations, repairs and replacements to
the Property;
2. all taxes, charges, claims, assessments, and any other liens which may be
prior in lien or payment to this Deed of Trust or the Note, and premiums for
insurance, with interest on all such items; and
3. the indebtedness secured hereby together with all costs and attorney’s fees,
in such order or priority as to any of such items as Beneficiary in its sole
discretion may determine, any statute, law, custom or use to the contrary
notwithstanding;
C. exclude Trustor, its agents and servants, wholly from the Property;
D. have joint access with Trustor to the books, papers and accounts of Trustor
relating to the Property, at the expense of Trustor;
E. commence, appear in and/or defend any action or proceedings purporting to
affect the interests, rights, powers and/or duties of Beneficiary hereunder,
whether brought by or against Trustor or Beneficiary; and
F. pay, purchase, contest or compromise any claim, debt, lien, charge or
encumbrance which in the judgment of Beneficiary may affect or appear to affect
the interest of Beneficiary or the rights, powers and/or duties of Beneficiary
hereunder.
The receipt by Beneficiary of any Rents and Profits pursuant to this Deed of
Trust after the institution of foreclosure or other proceedings under the Deed
of Trust shall not cure any such Event of Default or affect such proceedings or
any sale pursuant thereto. After deducting the expenses and amounts set forth
above in this Section 3.2, as well as just and reasonable compensation for all
Beneficiary’s employees and other agents (including, without limitation,
reasonable and actual attorneys’ fees and management and rental commissions)
engaged and employed, the moneys remaining, at the option of Beneficiary, may be
applied to the indebtedness secured hereby. Whenever all amounts due on the Note
and under this Deed of Trust shall have been paid and all Events of Default have
been cured and any such cure has been accepted by Beneficiary, Beneficiary shall
surrender possession to Trustor. The same right of entry, however, shall exist
if any subsequent Event of Default shall occur; provided, however, neither
Trustee nor Beneficiary shall be under any obligation to make any of the
payments or do any of the acts referred to in this Section 3.2.

 

- 23 -



--------------------------------------------------------------------------------



 



Section 3.3 Judicial Action. Beneficiary may bring an action in any court of
competent jurisdiction to foreclose this instrument or to enforce any of the
covenants and agreements hereof. The Property may be foreclosed in parts or as
an entirety.
Section 3.4 Non-Judicial. Upon failure to perform or to pay the amounts secured
hereby, or any part thereof, when the same shall become due (after the
expiration of any applicable cure or grace period), in whatever way the maturity
thereof may be brought about, it shall thereupon, or at any time thereafter
while any part of the amounts secured hereby remains undischarged, be the duty
of the Trustee, or his successors, as hereinafter provided, at the request of
Beneficiary (which request shall be presumed), to enforce this trust and to sell
the Property, as an entirety or in parcels, by one sale or by several sales,
held at one time or at different times, all as the Trustee acting may elect,
each sale to be held at the door of the county courthouse in any county in which
a part of the real property to be sold is situated and to be made on the first
Tuesday of some month between the hours of 10 o’clock am, and 4 o’clock p.m. to
the highest bidder for cash at public vendue, after the Trustee (or a person or
persons selected by the Trustee) and Beneficiary shall have given notices of the
proposed sale in the manner hereinafter set forth, and to make due conveyance to
the purchaser or purchasers, with special warranty of title to such purchaser or
purchasers binding upon Trustor and its successors. Trustor, for itself, its
successors and assigns, hereby expressly and specifically waive all rights to a
marshaling of the assets of Trustor, including the Property, or to a sale in
inverse order of alienation.
Section 3.5 Posting. The Trustee (or a person or persons selected by the
Trustee) shall give notice of each such proposed sale by posting written notice
of the time, place, and terms of sale at the courthouse door, and by filing a
copy of such written notice in the office of the county clerk, of the county in
which the sale is to be made for at least twenty-one (21) consecutive days
preceding the date of the sale. Where properties to be sold are situated in more
than one county, one notice shall be posted at the courthouse door, and a copy
of such notice shall be filed with the county clerk, of each county in which a
part of the real properties to be sold is situated, and such notices shall
designate the county where such real properties will be sold, which may be any
county in which a part of said real properties is situated. In addition to the
foregoing notice or notices to be posted and filed by the Trustee (or a person
or persons selected by the Trustee), Beneficiary shall, at least twenty-one
(21) days preceding the date of sale, serve or cause to be served written notice
of the proposed sale by certified mail on each debtor obligated to pay such
indebtedness according to the records of Beneficiary. The service of such notice
shall be completed upon deposit of the notice, enclosed in a postpaid wrapper,
properly addressed to each such debtor at the most recent address (which shall
be within the United States of America) as shown by the records of Beneficiary,
in a post office or official depository under the care and custody of the United
States Postal Service. The affidavit of any person having knowledge of the facts
to the effect that such service was completed shall be prima facie evidence of
the fact of service. In this respect and to the full extent they may legally do
so, Trustor also expressly covenants, stipulates, and agrees that: (i) the
address of Trustor set out in Section 4.3 hereof shall be deemed and considered
conclusively to be and remain at all times the most recent address of all
debtors obligated to pay such indebtedness as shown by the records of
Beneficiary, provided such address may be changed to some other address within
the

 

- 24 -



--------------------------------------------------------------------------------



 



United States of America from time to time only by express written notice of
change thereof signed by all debtors obligated to pay such indebtedness and
actually delivered to and received by Beneficiary and setting forth a new
address which shall be within the United States of America and which shall be
deemed and considered conclusively to be and remain at all times thereafter the
most recent address of all debtors obligated to pay such indebtedness as shown
by the records of Beneficiary until changed in the manner herein provided,
(ii) the records of Beneficiary shall not be deemed to reflect any change in the
name or identity of the debtors obligated to pay the indebtedness (to whom
notice of a proposed sale shall be required to be mailed as provided for above)
unless and until express written notice of such changed signed by all debtors
obligated to pay such indebtedness shall have been actually delivered to and
received by Beneficiary, and (iii) no notice of such sale or sales other than
the notices hereinabove provided shall be required to be given to Trustor or any
other persons and any other notice is expressly waived.
Section 3.6 Statutes. The provisions of Section 3.5 with respect to posting,
serving, filing, and giving notices of sale are intended to comply with the
provisions of Section 51.002 of the Property Code of the State of Texas (in this
Section 3.6 such Section 51.002 being called the “Subject Statutes”). In the
event the requirement for any notice, or the posting, serving, filing, or giving
thereof, under the Subject Statutes shall be eliminated or the prescribed manner
of posting, serving, filing, or giving same is modified by future amendment to
the Subject Statutes, the requirement for such particular notice shall be
stricken from, or the manner of posting, serving, filing, or giving any notice
hereunder modified in, this Deed of Trust in conformity with such amendment. The
manner herein prescribed for posting, serving, filing, or giving any notice,
other than that to be posted and filed or caused to be posted and filed by the
Trustee, shall not be deemed exclusive but such notice or notices may be posted,
served, filed, or given in any other manner which may be permitted by applicable
law. Further, in relation to this Deed of Trust and the exercise of any power of
sale by the Trustee hereunder, if either the Subject Statutes shall be amended
or modified to require any other notice or the posting, filing, serving, or
giving thereof or any statute hereafter enacted shall require any other notice
or the posting, filing, serving, or giving thereof, the Trustee or the person
selected by him is hereby authorized and empowered by Trustor to give such
notice or make such posting, filing, serving, or giving thereof; provided,
however, Trustor waive such other notice or the posting, filing, serving, or
giving thereof to the full extent Trustor may lawfully so do.
Section 3.7 Installment Sale. Without limiting any of the powers or remedies
provided elsewhere, Trustor agrees that, in the event the amounts secured hereby
are payable in installments or include, at any time, items of matured as well as
unmatured indebtedness, as the case may be, Beneficiary shall have the right to
have the Property sold, subject to the part of the Note which is unmatured at
the tithe the Trustee is requested to make such sale, at Trustee’s sale to
satisfy the lien and security interest hereof securing the then matured portion
of said indebtedness And the Trustee is expressly authorized and empowered to
conduct such sale which is called in this Section 3.7 “Installment Foreclosure.”
Any Installment Foreclosure made under this Section 3.7 shall not affect the
liens, assignments, and security interest of this Deed of Trust existing to
secure that portion of the obligations secured hereby to which the sale is to be
made subject. No Installment Foreclosure shall exhaust the power of the Trustee
to conduct future Installment Foreclosures nor in anywise limit the powers of
sale provided elsewhere in this Deed of Trust. The provisions elsewhere in this
Deed of Trust relating to manner of conducting Trustee’s sales, including the
posting, filing, and giving of notices thereof, shall also apply to any
Installment Foreclosure and the same presumptions shall be applicable to any
Trustee’s deed or recital therein contained in connection with an Installment
Foreclosure and to any other affidavit as hereinabove provided.

 

- 25 -



--------------------------------------------------------------------------------



 



Section 3.8 Rescission of Notice of Default. Beneficiary, from time to time
before Trustee’s sale, public sale or deed in lieu of foreclosure, may rescind
any such notice of breach or default and of election to cause the Property to be
sold by executing and delivering to Trustee a written notice of such rescission,
which notice, when recorded, shall also constitute a cancellation of any prior
declaration of default and demand for sale or such documents as may be required
by the laws of the state in which the Property is located to effect such
rescission. The exercise by Beneficiary of such right of rescission shall not
constitute a waiver of any breach or Event of Default then existing or
subsequently occurring, or impair the right of Beneficiary to execute and
deliver to Trustee, as above provided, other declarations of default and demand
for sale, and notices of breach or default, and of election to cause the
Property to be sold to satisfy the obligations hereof, nor otherwise affect any
provision, agreement, covenant or condition of the Note and/or of this Deed of
Trust or any of the rights, obligations or remedies of the parties hereunder.
Section 3.9 Beneficiary’s Remedies Respecting Collateral. Beneficiary may
realize upon the Collateral, enforce and exercise all of the Trustor’s rights,
powers, privileges and remedies in respect of the Collateral, dispose of or
otherwise deal with the Collateral in such order as Beneficiary may in its
discretion determine, and exercise any and all other rights, powers, privileges
and remedies afforded to a secured party under the laws of the state in which
the Property is located as well as all other rights and remedies available at
law or in equity.
Section 3.10 Proceeds of Sales. The proceeds of any sale made under or by virtue
of this Article Ill, together with all other sums which then may be held by
Trustee or Beneficiary under this Deed of Trust, whether under the provisions of
this Article III or otherwise, shall be applied as follows:
A. To the payment of the costs, fees and expenses of sale and of any judicial
proceedings wherein the same may be made, including the cost of evidence of
title in connection with the sale, compensation to Trustee and Beneficiary, and
to the payment of all expenses, liabilities and advances made or incurred by
Trustee under this Deed of Trust, together with interest on all advances made by
Trustee at the interest rate applicable under the Note, but limited to any
maximum rate permitted by law to be charged by Trustee;
B. To the payment of any and all sums expended by Beneficiary under the terms
hereof, not then repaid, with accrued interest at the Default Rate set forth in
the Note, and all other sums (except advances of principal and interest thereon)
required to be paid by Trustor pursuant to any provisions of this Deed of Trust,
or the Note, or any note evidencing any Future Advance, or any of the Related
Agreements, including, without limitation, all expenses, liabilities and
advances made or incurred by Beneficiary under this Deed of Trust or in
connection with the enforcement thereof, together with interest thereon as
herein provided; and

 

- 26 -



--------------------------------------------------------------------------------



 



C. To the payment of the entire amount then due, owing or unpaid for principal
and interest upon the Note, any notes evidencing any Future Advance, and any
other obligation secured hereby, with interest on the unpaid principal at the
rate set forth therein from the date of advancement thereof until the same is
paid in full; and then
D. The remainder, if any, to the person or persons, including the Trustor,
legally entitled thereto.
Section 3.11 Condemnation and Insurance Proceeds. All Condemnation Proceeds,
Insurance Proceeds and any interest earned thereon shall be paid over either by
the condemning authority, insurance company or escrow agent to Beneficiary and
shall be applied first toward reimbursement of the costs and expenses of
Beneficiary (including reasonable attorneys’ fees), if any, in connection with
the recovery of such Proceeds, and then shall be applied in the sole and
absolute discretion of Beneficiary and without regard to the adequacy of its
security under this Deed of Trust (A) to the payment or prepayment of all or any
portion of the Note including the Prepayment Premium described in the Note;
(B) to the reimbursement of expenses incurred by Beneficiary in connection with
the restoration of the Property; or (C) to the performance of any of the
covenants contained in this Deed of Trust as Beneficiary may determine. Any
prepayment of the Note or portion thereof pursuant to Beneficiary’s election
under this section shall be subject to the Prepayment Premium described in the
Note.
Section 3.12 Waiver of Marshalling, Rights of Redemption, Homestead, Valuation
and Notice.
A. Trustor, for itself and for all persons hereafter claiming through or under
it or who may at any time hereafter become holders of liens junior to the lien
of this Deed of Trust, hereby expressly waives and releases all rights to direct
the order in which any of the Property shall be sold in the event of any sale or
sales pursuant hereto and to have any of the Property and/or any other property
now or hereafter constituting security for any of the indebtedness secured
hereby marshalled upon any foreclosure of this Deed of Trust or of any other
security for any of said indebtedness.
B. To the fullest extent permitted by law, Trustor, for itself and all who may
at any time claim through or under it, hereby expressly waives, releases and
renounces all rights of redemption from any foreclosure sale, all rights of
homestead, exception, monitoring reinstatements, forbearance, appraisement,
valuation, stay and all rights under any other laws which may be enacted
extending the time for or otherwise affecting enforcement or collection of the
Note, the debt evidenced thereby, or this Deed of Trust.
C. Trustor, for itself and for all persons hereafter claiming through or under
it, hereby expressly waives, any notice of default, except as specifically
provided for herein, notice of intent to accelerate, notice of acceleration and
all other notices now or hereafter required by law.

 

- 27 -



--------------------------------------------------------------------------------



 



Section 3.13 Remedies Cumulative. No remedy herein conferred upon or reserved to
Trustee or Beneficiary is intended to be exclusive of any other remedy herein or
by law provided, but each shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute. No delay or omission of Trustee or Beneficiary to exercise any right
or power accruing upon any Event of Default shall impair any right or power or
shall be construed to be a waiver of any Event of Default or any acquiescence
therein. Every power and remedy given by this Deed of Trust to Trustee or
Beneficiary may be exercised separately, successively or concurrently from time
to time as often as may be deemed expedient by Trustee or Beneficiary. If there
exists additional security for the performance of the obligations secured
hereby, Beneficiary, at its sole option, and without limiting or affecting any
of its rights or remedies hereunder, may exercise any of the rights and remedies
to which it may be entitled hereunder either concurrently with whatever rights
and remedies it may have in connection with such other security or in such order
as it may determine. Any application of any amounts or any portion thereof held
by Beneficiary at any time as additional security or otherwise, to any
indebtedness secured hereby shall not extend or postpone the due dates of any
payments due from Trustor to Beneficiary hereunder or under the Note, any Future
Advance, or under any of the Related Agreements, or change the amounts of any
such payments or otherwise be construed to cure or waive any default or notice
of default hereunder or invalidate any act done pursuant to any such default or
notice.
Section 3.14 Recourse. Trustor shall be fully liable under this Deed of Trust.
However, except as otherwise set forth in this section, the liability of the
general partners or shareholder of Trustor, if any, under the Note, this Deed of
Trust and the Related Agreements shall be limited to and satisfied from the
Property and the proceeds thereof, the Rents and Profits and all other income
arising therefrom, the other assets of Trustor arising out of the Property which
are given as collateral for the Note, and any other collateral given in writing
to Beneficiary as security for repayment of the Note (all of the foregoing
collectively referred to as the “Loan Collateral”); provided, however, that
nothing contained in this section shall (A) preclude Beneficiary from
foreclosing the lien of this Deed of Trust or from enforcing any of its rights
or remedies in law or in equity against Trustor, (B) constitute a waiver of any
obligation evidenced by the Note or secured by this Deed of Trust or any Related
Agreements, (C) limit the right of Beneficiary or Trustee to name Trustor as a
party defendant in any action brought under this Deed of Trust, the Note or any
Related Agreements, (D) prohibit Beneficiary or Trustee from pursuing all of its
rights and remedies against Trustor, any guarantor or surety, whether or not
such guarantor or surety is a partner of Trustor or a Maker under the Note,
(E) limit the personal liability of Trustor or any shareholder of Trustor, or
any general partner of Trustor, to Beneficiary or Trustee, for misappropriation
or misapplication of fluids, fraud, waste, willful misrepresentation or willful
damage to the Property, or (F) preclude Beneficiary from recovering from Trustor
and the Indemnitors under that certain Environmental Indemnity Agreement of even
date herewith.
ARTICLE 4
MISCELLANEOUS
Section 4.1 Severability. In the event any one or more of the provisions
contained in this Deed of Trust shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Deed of Trust, but
this Deed of Trust shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein, but only to the extent
that it is invalid, illegal or unenforceable.

 

- 28 -



--------------------------------------------------------------------------------



 



Section 4.2 Certain Charges and Brokerage Fees.
A. Trustor agrees to pay Beneficiary for each written statement requested of
Beneficiary as to the obligations secured hereby, furnished at Trustor’s
request. Trustor further agrees to pay the charges of Beneficiary for any other
service rendered Trustor, or on its behalf, connected with this Deed of Trust or
the indebtedness secured hereby, including, without limitation, the delivery to
an escrow holder of a request for full or partial release or reconveyance of
this Deed of Trust, transmittal to an escrow holder of moneys secured hereby,
changing its records pertaining to this Deed of Trust and indebtedness secured
hereby to show a new owner of the Property, and replacing an existing policy of
insurance held hereunder ‘with another such policy.
B. Trustor agrees to indemnify and hold Beneficiary harmless from any
responsibility and/or liability for the payment of any commission charge or
brokerage fees to anyone which may be payable in connection with the funding of
the loan evidenced by the Note and this Deed of Trust or refinancing of any
prior indebtedness, if applicable, based upon any action taken by Trustor. It is
understood that any such commission charge or brokerage fees shall be paid
directly by Trustor to the entitled parties.
Section 4.3 Notices.
A. All notices expressly provided hereunder to be given by Beneficiary to
Trustor and all notices, demands and other communications of any kind or nature
whatever which Trustor may be required or may desire to give to or serve on
Beneficiary shall be in writing and shall be (1) hand-delivered by a third-party
courier service, effective upon receipt, (2) sent by United States Express Mail
or by private third-party overnight courier, effective upon receipt, or
(3) served by certified mail, to the appropriate address set forth below, or at
such other place as the Trustor, Beneficiary or Trustee, as the case may be, may
from time to time designate in writing by ten (10) days prior written notice
thereof. Any such notice or demand served by certified mail, return receipt
requested, shall be deposited in the United States mail, with postage thereon
fully prepaid and addressed to the party so to be served at its address above
stated or at such other address of which said party shall have theretofore
notified in writing, as provided above, the party giving such notice. Service of
any such notice or demand so made shall be deemed effective on the day of actual
delivery as shown by the addressee’s return receipt or the expiration of three
(3) business days after the date of mailing, whichever is the earlier in time.
Any notice required to be given by Beneficiary shall be equally effective if
given by Beneficiary’s agent, if any.

 

- 29 -



--------------------------------------------------------------------------------



 



B. Trustor hereby requests that any notice, demand, request or other
communication (including any notice of an Event of Default and notice of sale as
may be required by law) desired to be given or required pursuant to the terms
hereof be addressed to Trustor as follows:
Royal BodyCare, Inc.
2301 Crown Court
Irving, TX 75038
With a copy to:
Winstead Sechrist & Minick P.C.
5400 Renaissance Tower
1201 Elm Street
Dallas, TX 75270-2199
Attn: Ken Kopf, Esq.
All notices and other communications to Beneficiary shall be addressed as
follows:
Allstate Life Insurance Company
3075 Sanders Road, Suite G5C
Northbrook, IL 60062
Attention: Commercial Mortgage Loan Servicing Division
With a copy to:
Allstate Insurance Company
3075 Sanders Road, Suite G5A
Northbrook, IL 60062
Attention: Investment Law Division
All notices to Trustee shall be addressed as follows:
Robin R. Green, Esq.
c/o Akin, Gump, Strauss, Hauer & Feld, L.L.P.
1700 Pacific Avenue, Suite 4100
Dallas, TX 75201-4675
Section 4.4 Trustor Not Released; Certain Trustee Acts.
A. Extension of the time for payment or modification of the terms of payment of
any sums secured by this Deed of Trust granted by Beneficiary to any successor
in interest of Trustor shall not operate to release, in any manner, the
liability of Trustor. Beneficiary shall not be required to: commence proceedings
against such successor or refuse to extend time for payment or otherwise modify
the terms of payment of the sums secured by this Deed of Trust, by reason of any
demand made by Trustor. Without affecting the liability of any person, including
Trustor, for the payment of any indebtedness secured hereby, or the legal
operation and effect of this Deed of Trust on the remainder of the Property for
the full amount of any such indebtedness and liability unpaid, Beneficiary and
Trustee are respectively empowered as follows: Beneficiary may from time to time
and without notice (1) release any person liable for the payment of any of the
indebtedness; (2) extend the time or otherwise alter the terms of payment of any
of the indebtedness; (3) accept additional real or personal property of any kind
as security therefor, whether evidenced by deeds of trust, mortgages, security
agreements or any other instruments of security; or (4) alter, substitute or
release any property securing the indebtedness.

 

- 30 -



--------------------------------------------------------------------------------



 



B. Beneficiary may, at any time, and from time to time, (1) consent to the
making of any map or plan of the Property or any part thereof; (2) join in
granting any easement or creating any restriction thereon; (3) join in any
subordination or other agreement affecting this Deed of Trust or the legal
operation and effect or charge hereof; or (4) release or reconvey, without any
warranty, all or part of the Property from the lien of this Deed of Trust.
Section 4.5 Inspection. Upon reasonable prior notice and subject to the
inspection rights of tenants under the Leases, Beneficiary may at any reasonable
time make or cause to be made entry upon and make inspections, reappraisals,
surveys, construction and environmental testing of the Property or any part
thereof in person or by agent, all at Beneficiary’s sole cost and expense.
Section 4.6 Release or Cancellation. Upon the payment in full of all sums
secured by this Deed of Trust, this Deed of Trust shall become null and void.
Upon payment of its fees and any other sums owing to it under this Deed of
Trust, Beneficiary shall release this Deed of Trust. The duly recorded release
of the Property shall constitute a reassignment of the Leases by the Beneficiary
to the Trustor. Trustor shall pay all reasonable fees of Beneficiary and costs
of recordation, if any, in connection with such release or cancellation. The
recitals in such release of any matters or facts shall be conclusive proof of
the truthfulness thereof
Section 4.7 Statute of Limitations. Trustor hereby expressly waives and releases
to the fullest extent permitted by law, the pleading of any statute of
limitations as a defense to any and all obligations secured by this Deed of
Trust.
Section 4.8 Interpretation. Wherever used in this Deed of Trust, unless the
context otherwise indicates a contrary intent, or unless otherwise specifically
provided herein, the word “Trustor” shall mean and include both Trustor and any
subsequent owner or owners of the Property, and the word “Beneficiary” shall
mean and include not only the original Beneficiary hereunder but also any future
owner and holder, including pledgees, of the Note or other obligations secured
hereby. In this Deed of Trust whenever the context so requires, the masculine
gender includes the feminine and/or neuter, and the neuter includes the feminine
and/or masculine, and the singular number includes the plural. In this Deed of
Trust, the use of the word “including” shall not be deemed to limit the
generality of the term or clause to which it has reference, whether or not
non-limiting language (such as “without limitation,” or “but not limited to,” or
words of similar import) is used with reference thereto.
Section 4.9 Captions. The captions and headings of the Articles and sections of
this Deed of Trust are for convenience only and are not to be used to interpret,
define or limit the provisions hereof.

 

- 31 -



--------------------------------------------------------------------------------



 



Section 4.10 Consent. The granting or withholding of consent by Beneficiary to
any transaction as required by the terms hereof shall not be deemed a waiver of
the right to require consent to future or successive transactions. Trustor
covenants and agrees to reimburse Beneficiary promptly on demand for all legal
and other expenses incurred by Beneficiary or its servicing agent in connection
with all requests by Trustor for consent or approval under this Deed of Trust.
Section 4.11 Delegation to Subagents. Wherever a power of attorney is conferred
upon Beneficiary hereunder, it is understood and agreed that such power is
conferred with full power of substitution, and Beneficiary may elect in its sole
discretion to exercise such power itself or to delegate such power, or any part
thereof, to one or more subagents.
Section 4.12 Successors and Assigns. All of the grants, obligations, covenants,
agreements, terms, provisions and conditions herein shall run with the land and
shall apply to, bind and inure to the benefit of, the heirs, administrators,
executors, legal representatives, successors and assigns of Trustor (but this
shall not permit any assignment prohibited hereby) and the successors in trust
of Trustee and the endorsees, transferees, successors and assigns of
Beneficiary. In the event Trustor is composed of more than one party, the
obligations, covenants, agreements, and warranties contained herein as well as
the obligations arising therefrom are and shall be joint and several as to each
such party.
Section 4.13 Governing Law. THIS DEED OF TRUST IS INTENDED TO BE GOVERENED BY
AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED. TO
THE EXTENT PERMITTED BY LAW, TRUSTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY.
Section 4.14 Substitution of Trustee. Trustee may resign by an instrument in
writing addressed to Beneficiary, or Trustee may be removed at any time with or
without cause by an instrument in writing executed by Beneficiary. In case of
the death, resignation, removal or disqualification of Trustee or if for any
reason Beneficiary shall deem it desirable to appoint a substitute or successor
trustee to act instead of the herein named trustee or any substitute or
successor trustee, then Beneficiary shall have the right and is hereby
authorized and empowered to appoint a successor trustee, or a substitute
trustee, without other formality than appointment and designation in writing
executed by Beneficiary, and the authority hereby conferred shall extend to the
appointment of other successor and substitute trustees successively until the
indebtedness hereby secured has been paid in full or until the Property is sold
hereunder. In the event the indebtedness hereby secured is owned by more than
one person or entity, the holder or holders of not less than a majority in the
amount of such indebtedness shall have the right and authority to make the
appointment of a successor or substitute trustee provided for in the preceding
sentence. Such appointment and designation by Beneficiary or by the holder or
holders of not less than a majority of the indebtedness hereby secured shall be
full evidence of the right and authority to make the same and of all facts
therein recited, as to such appointment. If Beneficiary is a corporation and
such appointment is executed in its behalf by an officer of such corporation,
such appointment shall be conclusively presumed to be executed with authority
and shall be valid and sufficient without proof of any action by the board of
directors or any superior

 

- 32 -



--------------------------------------------------------------------------------



 



officer of the corporation. Upon the making of any such appointment and
designation, all of the estate and title of Trustee in the Property shall vest
in the named successor or substitute trustee and he shall thereupon succeed to
and shall hold, possess and execute all the rights, powers, privileges,
immunities and duties herein conferred upon the Trustee; but nevertheless, upon
the written request of Beneficiary or of the successor or substitute Trustee,
Trustee ceasing to act shall execute and deliver an instrument transferring to
such successor or substitute Trustee all of the estate and title in the Property
of Trustee so ceasing to act, together with all the rights, powers, privileges,
immunities and duties herein conferred upon Trustee, and shall duly assign,
transfer and deliver any of the properties and moneys held by said Trustee
hereunder to said successor or substitute Trustee. All references herein to
Trustee shall be deemed to refer to Trustee (including any successor or
substitute appointed and designated as herein provided) from time to time acting
hereunder. Trustor hereby ratifies and confirms any and all acts which the
herein named Trustee or his successor or successors, substitute or substitutes,
in this trust, shall do lawfully by virtue hereof. Trustee shall not be liable
for any error of judgment or act done by Trustee, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s willful
misconduct. Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
him hereunder, believed by him in good faith to be genuine. All moneys received
by Trustee shall, until used or applied as herein provided, be held in trust for
the purposes for which they were received, but need not be segregated in any
manner from any other moneys (except to the extent required by law), and Trustee
shall be under no liability for interest on any moneys received by him
hereunder. TRUSTOR WILL REIMBURSE TRUSTEE FOR, AND INDEMNIFY AND SAVE HIM
HARMLESS AGAINST, ANY A1’4D ALL LIABILITY AND EXPENSES WHICH MAY BE INCURRED BY
HIM IN THE PERFORMANCE OF HIS DUTIES HEREUNDER, INCLUDING, BUT NOT LIMITED TO,
ANY LIABILITY AND EXPENSES BASED UPON OR ARISING OUT OF THE NEGLIGENCE OR STRICT
LIABILITY OF TRUSTEE BUT EXCLUDING ANY LIABILITY BASED UPON OR ARISING OUT OF
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF TRUSTEE.
Section 4.15 Changes in Taxation. If, after the date of this Deed of Trust, any
law is passed by the state in which the Property is located or by any other
governing entity, imposing upon Beneficiary any tax against the Property, or
changing in any way the laws for the taxation of mortgages or deeds of trust or
debts secured by mortgages or deeds of trust so that an additional or substitute
tax is imposed on Beneficiary or the holder of the Note, Trustor shall reimburse
Beneficiary for the amount of such taxes immediately upon receipt of written
notice from Beneficiary. Provided, however, that such requirement of payment
shall be ineffective if Trustor is permitted by law to pay the whole of such tax
in addition to all other payments required hereunder, without any penalty or
charge thereby accruing to Beneficiary and if Trustor in fact pays such tax
prior to the date upon which payment is required by such notice.

 

- 33 -



--------------------------------------------------------------------------------



 



Section 4.16 Maximum Interest Rate. No provision of this Deed of Trust or of the
Note or of any note evidencing a Future Advance shall require the payment or
permit the collection of interest in excess of the maximum non-usurious rate
permitted by applicable law. In the event such interest does exceed the maximum
legal rate, it shall be canceled automatically to the extent that such interest
exceeds the maximum legal rate and if theretofore paid, credited on the
principal amount of the Note or, if the Note has been prepaid, then such excess
shall be rebated to Trustor. All amounts paid or agreed to be paid which would
under applicable law be deemed “interest” shall, to the extent permitted by such
applicable law, be amortized, prorated, allocated and spread throughout the
stated term of the Note. The term “applicable law” as used in this paragraph
shall mean the law in effect from time to time which lawfully permits the
charging and collection of the highest permissible, lawful, nonusurious rate of
interest on the transactions herein contemplated, including laws of the State of
Texas and the United States of America; and the term “maximum legal rate” as
used in this paragraph shall mean, with respect to each portion of the
indebtedness secured hereby, the maximum, lawful, nonusurious rate of interest
(if any) which under applicable law Beneficiary is permitted to charge from time
to time with respect to such portion of the indebtedness secured.
Section 4.17 Time of Essence. Time is of the essence of the obligations of
Trustor in this Deed of Trust and each and every term, covenant and condition
made herein by or applicable to Trustor.
Section 4.18 Reproduction of Documents. This Deed of Trust and all documents
relating thereto, specifically excluding the Note but including, without
limitation, consents, waivers and modifications which may hereafter be executed,
financial and operating statements, certificates and other information
previously or hereafter furnished to Beneficiary, may be reproduced by
Beneficiary by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. Trustor agrees and stipulates that any
such reproduction is an original and shall be admissible in evidence as the
Master in any judicial or administrative proceeding (whether or not the Master
is in existence and whether or not such reproduction was made or preserved by
Beneficiary in the regular course of business) and any enlargement, facsimile or
further reproduction of such a reproduction shall be no less admissible.
Section 4.19 No Oral Modifications. This Deed of Trust may not be amended or
modified orally, but only by an agreement in writing signed by the party against
whom enforcement of any amendment or modification is sought.
Section 4.20 Trustee Provisions. Trustee accepts this Trust when this Deed of
Trust, duly executed and acknowledged is made a public record as provided by
law. The Trust created hereby is irrevocable by Trustor. Trustee, upon
presentation to it of an affidavit signed by or on behalf of Beneficiary,
setting forth any facts showing a default by Trustor under any of the terms or
conditions of this Deed of Trust, is authorized to accept as true and conclusive
all facts and statements in such affidavit and to act hereunder in complete
reliance thereon. Trustee shall be under no obligation to notify any party
hereof of any action or proceeding of any kind in which Trustor, Beneficiary
and/or Trustee shall be a party, unless brought by Trustee, or of any pending
sale under any other deed of trust. The necessity of Trustee’s making oath,
filing inventory or giving bond as security for the execution of this Deed of
Trust, as may now be or hereafter required by the laws of the state in which the
Property is located, is hereby expressly waived.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 34 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Deed of Trust as of the
day and year first hereinabove written.

            TRUSTOR:
ROYAL BODYCARE, INC.,
a Nevada corporation
      By:   /s/ Clinton H. Howard         Name:   Clinton H. Howard       
Title:   President, CEO   

         
THE STATE OF TEXAS
  §    
 
  §    
COUNTY OF DALLAS
  §    

Before me the undersigned, a Notary Public in and for said County in said State,
personally appeared Clinton H. Howard, President and CEO of Royal Bodycare,
Inc., a Nevada corporation, known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, as the act and deed of said corporation.
Given under my hand and official notarial seal this the 13th day of March, 2001.

                  /s/ Diane L. Fought                   Notary Public    
(AFFIX NOTARIAL SEAL)
  My Commission Expires:        
 
     
 
   

 

- 35 -



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEGAL DESCRIPTION
BEING Lot 1, Block 4, LAS COLINAS, WALNUT HILL DISTRIBUTION CENTER, FOURTH
INSTALLMENT, an addition to the City of Irving, Dallas County, Texas, according
to the plat recorded in Volume 77097, Page 406 of the Deed Records of Dallas
County, Texas, and being more particularly described by metes and bounds, as
follows:
BEGINNING at a 1/2” iron rod set, at the most Easterly Southeast corner of said
Lot 1, being the intersection of the West right—of—way line of Hurd Drive (a 60
foot wide public right—of—way), with the North right—of—way line of Crown Court
(a 60 foot wide public right—of— way);
THENCE along the South boundary line of said Lot 1, and the North right—of—way
line of said Crown Court, as follows:

  1.  
S 89° 43’ 20” W 300.00 feet, to a 1/2” iron rod set, at the beginning of a curve
to the left;

  2.  
SOUTHWESTERLY 188.91 feet, along said curve to the left having a radius of 70.00
feet, a central angle of 154° 37’ 20”, and a chord bearing S 77° 02’ 22” W
136.58 feet, to an “X” cut in concrete set, at the most ° Southerly Southeast
corner of said Lot 1, lying in the North boundary line of Lot 1, Block B-R, LOS
COLINAS WALNUT HILL DISTRIBUTION CENTER, an addition to the City of Irving,
Dallas County, Texas, according to the plat recorded in Volume 93150, Page 3935
of the Deed Records of Dallas County, Texas;

THENCE S 89° 43’ 20” W 255.98 feet, along a chain link fence and the common
boundary is between said Lot 1, Block 4, and said Lot 1, Block B—R, to a 1/2”
iron rod found, at the Southwest corner of said Lot 1, Block 4;
THENCE N 00° 17’ 33” E 465.01 feet, along the West boundary line of said Lot 1,
Block 4, and the East boundary line of aforesaid Lot 1, Block B—R, to a 1/2”
iron rod found, at the Northwest corner of said Lot 1, Block 4, being the
Southwest corner of Lot 3, LAS COLINA WALNUT HILL DISTRIBUTION CENTER, on
addition to the City of Irving, Dallas County, Texas, according to the plat
recorded in Volume 80188, Page 1906 of the Deed Records of Dallas County, Texas;
THENCE N 89° 43’ 20” E 684.60 feet, along the North boundary line of said Lot 1,
Block 4, and the South boundary line of said Lot 1, to a 3/4” iron rod found, at
the Northeast corner of said Lot 1, Block 4, lying in the West right—of—way line
of aforesaid Hurd Drive;
THENCE S 00° 16’ 40” E 435.00 feet, along the East boundary line of said Lot 1,
Block 4, and the West right-of- way line of said Hurd Drive, to THE PLACE OF
BEGINNING, containing 6.953 acres (302,850 square feet) of land.

 

- 36 -



--------------------------------------------------------------------------------



 



EXHIBIT B
(Fixture Filing)
Pursuant to the security agreement contained in this Deed of Trust (“Security
Agreement”) and the appropriate Uniform Commercial Code (“UCC”) sections in the
State in which the Fixtures are located, as amended and recodified from time to
time, this Deed of Trust shall constitute a Fixture Filing.
1. Description of Fixtures. “Fixtures” shall include all articles of personal
property now or hereafter attached to, placed upon for an indefinite term or
used in connection with said real property, appurtenances and improvements
together with all goods and other property which are or at any time become so
related to the Property that an interest in them arises under real estate law.
2. Description of Collateral. The Collateral, as defined in the Security
Agreement, includes, without limitation, the following items and types of
Collateral as well as certain other items and types of Collateral:
Subject to the exclusion set forth in the description of the Collateral and
Property set forth hereinabove. All equipment, fixtures, goods, inventory and
all present and future accessions and products thereof and thereto as defined in
the UCC, now or at any time acquired, used, or to be used for or in connection
with the construction, use or enjoyment of the Property by Trustor, whether in
the possession of Trustor, warehousemen, bailees or any other person and whether
located at the Property or elsewhere, including without limitation:

  A.  
all building, maintenance or service equipment; building, maintenance or raw
materials or supplies; component parts or work in process; appliances;
furnishings; machinery; and tools; and

  B.  
all goods and property covered by any warehouse receipts, bills of lading and
other documents evidencing any goods or other tangible personal property of any
kind (including any Collateral) in which Trustor now or at any time hereafter
has any interest in connection with any or all of the Property or Collateral;
and

  C.  
any and all products of any accessions to any such Collateral which may exist at
any time.

Part of the above described goods are or are to become Fixtures on the Property.
As used in this Exhibit to qualify the scope of Beneficiary’s security interest
in any of the Collateral, the phrase “in connection with any or all of the
Property or Collateral” shall be used in its broadest and most comprehensive
sense and shall include without limitation property used or acquired (or to be
used or acquired) in connection with the improvement, development, construction,
repair or remodeling of any or all of the Property, property arising from or in
connection with the operation, use, maintenance, occupancy, sale, lease or
disposition of any or all of the Property or Collateral, property used or
acquired (or to be used or acquired) in connection with Trustor’s performance of
any of its obligations to Beneficiary, and property acquired with any loan
proceeds. If any property is used (or to be used) for multiple or different
purposes, and one such purpose relates to any aspect of the Property or
collateral, such property shall constitute Collateral hereunder, unless
Beneficiary shall release such property from this Fixture Filing and
Beneficiary’s security interest in a duly executed written instrument.

 

- 37 -



--------------------------------------------------------------------------------



 



3. Relation of Fixture filing to Deed of Trust. Some or all of the Collateral
described in Section 2 above may be or become Fixtures in which Beneficiary has
a security interest under the Security Agreement. However, nothing herein shall
be deemed to create any lien or interest in favor of the Trustee under this Deed
of Trust in any such Collateral which is not a fixture, and the purpose of this
Exhibit B is to create a fixture filing under the appropriate Uniform Commercial
Code sections in the State in which the Fixtures are located, as amended or
recodified from time to time. The rights, remedies and interests of Beneficiary
under this Deed of Trust are independent and cumulative, and there shall be no
merger of any lien hereunder with any security interest created by the Security
Agreement. Beneficiary may elect to exercise or enforce any of its rights,
remedies, or interests under this Deed of Trust as Beneficiary may from time to
time deem appropriate.
4. Name and Address of Beneficiary:
Allstate Life Insurance Company
3075 Sanders Road, Suite G5C
Northbrook, IL 60062
Attention: Commercial Mortgage Loan Servicing Division
5. Other Fixture Financing and Removal of Fixtures. (A) Beneficiary has not
consented to any other security interest of any other person in any Fixtures and
has not disclaimed any interest in any Fixtures; and (B) Beneficiary has not
agreed or consented to the removal of any Fixtures from the Property, and any
such consent by Trustor shall not be binding on Beneficiary. Beneficiary
reserves the right to prohibit the removal of any Fixtures by any person with
the legal right to remove any Fixtures from the Property unless and until such
person makes arrangements with (and satisfactory to) Beneficiary for the payment
to Beneficiary of all costs of repairing any physical injury to the Property
which may be caused by the removal of such Fixtures. Any such payment shall be
made directly to Beneficiary at its request, and Beneficiary may hold such
payment as additional collateral under this Deed of Trust. Failure by Trustor to
cause the delivery to Beneficiary of any such payment shall constitute both:
(1) waste under (and breach of) this Deed of Trust; and (2) conversion of
Collateral under (and a breach of) the Security Agreement.

 

- 38 -



--------------------------------------------------------------------------------



 



EXHIBIT C

1.  
The following restrictive covenants of record itemized below:

Recorded in Volume 73166, Page 1001, Volume 77154, Page 1096, Volume 79122, Page
749, Volume 82071, Page 3244, Volume 84213, Page 2741, and Volume 75073, Page
494, refiled in Volume 75105, Page 856, all of which are filed of record in the
Real Property Records, Dallas County, Texas.

2.  
Any shortages in area.

3.  
The following matters and all terms of the documents creating or offering
evidence of the matters:

  (a)  
A utility easement, 15 feet in width, located along the south, east and west
property line, as reflected by the plat recorded in Volume 77097, Page 406, Map
Records, Dallas County, Texas, as shown on survey dated 2/7/2001, by James L.
Brittain, RPLS #1674, of Brittain & Crawford, Job/Project 98-07-00181.

  (b)  
Subject to the Order Adopting Airport Zoning Regulations of the Dallas-Fort
Worth Regional Airport, Ordinance No. 71-100, imposed by the Joint Airport
Zoning Board of the Dallas-Fort Worth Regional Airport, filed September 2, 1982,
recorded in Volume 82173, Page 0178, Real Property Records, Dallas County,
Texas.

  (c)  
Terms and conditions of Avigation Release, as reflected by the plat recorded in
Volume 77097, Page 406, Map Records, Dallas County, Texas.

  (d)  
Building set back line, 30 feet from the east property line and a portion of the
south property line, as shown by plat recorded in Volume 77097, Page 406, Map
Records of Dallas County, Texas, as shown on survey dated 2/7/2001, by James L.
Brittain, RPLS #1674, of Brittain & Crawford, Job/Project 98-07-00181.

 

- 39 -



--------------------------------------------------------------------------------



 



SCHEDULE 1
1. Machinery:

  (a)  
KMC SPFS Platon Filler
    (b)  
Kinex SWTE-l 6 Cap Tightener
    (c)  
Autolabe 620 Labeler
    (d)  
Charlotte ND-7 Colloid Mill
    (e)  
Permason Jove 475 Gal Jacketed Tank
    (f)  
550 Gal Tank w/Agitator
    (g)  
Lee 30 Gal Kettle
    (h)  
Drum Cradle
    (i)  
Drum Truck
    (j)  
Pressure Washer 2000 PSI
    (k)  
Bench Scale D-5
    (l)  
Platform Scale E854F-50P
    (m)  
Electroflo PS34 Filling Machine
    (n)  
Pump Centrifugal
    (o)  
Bottle Indexer
    (p)  
Conveyors 2 ea
    (q)  
Variable Speed Drives 2 ea
    (r)  
Supply Tank Modified
    (s)  
Heat Shrink Tunnel
    (t)  
Tank 1025 Gal 2 ea
    (u)  
Tank 305 Gal
    (v)  
Crane I Ton
    (w)  
Fiber Drum Lifter
    (x)  
Drum Cradle
    (y)  
Pump, Magnetic Drive
    (z)  
Pump, Magnetic Drive
    (aa)  
Rack
    (bb)  
Stepladder, Fiberglass
    (cc)  
N-Sink-EratOr
    (dd)  
Pallet Truck Standard
    (ee)  
Hot Water Heater 50 Gal
    (ff)  
Hot Water Heater 100 Gal
    (gg)  
Wet/Dry Vacuum
    (hh)  
Air Compressor
    (ii)  
Ink Jet Printer
    (jj)  
Mixer, Neptune D-4
    (kk)  
Refrigerated Trailer
    (ll)  
10 Filling Trays (Required for Lip Balm)
    (mm)  
Motorized Collection Table
    (nn)  
Air Driven Mixer
    (oo)  
Spare Parts
    (pp)  
Dayton Pumps, 1/4 HP 2 ea
    (qq)  
Aro Diaphram Variable Speed Air Pump
    (rr)  
Ohaus Portable Check Weight Scale, 500g

 

- 40 -



--------------------------------------------------------------------------------



 



2. Hardware and related software and accessories, including but not limited to
all replacements, parts, repairs, additions and attachments incorporated therein
or affixed thereto, now or hereafter acquired.
3. One (1) Compaq Proliant 4500 P5/133 P/N: 213420-004, S/N: 6547HRW40415 Mod 2,
P5/133 CPU W/2MB Cache, 2nd P5/133 CPU, 64 MB RAM, Integrated; Fast wide SCSI
Adapter, SVGA, 4X CD ROM Dr., 1.44MB FD, 2 ser, 1 par, 101 Enhanced keyboard,
mouse.
4. Four (4) Compaq 2.1 GB Pluggable hard drive P/N: 146742-007, SN: K3965391,
T3353478, K3450953, T3365166.
5. One (1) OCE” 2475s/16682 together with all spare parts, accessories,
attachments, replacements, substitutions, and additions thereto now or hereafter
acquired and the proceeds thereof (including insurance proceeds).
6. Fourteen (14) refurbed Herman Miller 6x6 panels.
7. Eleven (11) 5 drawer lateral files
8. Fifty-seven (57) Recovered Herman Miller Equa task chairs
9. Three (3) Recovered Herman Miller Equa side chairs
10. One (1) Provide category 3 voice/modem cables
11. One (1) Provide category 5 RJ45 patch cables
12. One (1) Provide RJ1 1 patch cables
13. One (1) Provide trunk cable
14. One (1) Wooden coffee bar
15. One (1) Wooden display cases
16. One (1) Wooden reception
17. One (1) Wooden cashier’s desk
18. One (1) BTA S-2000.
19. Axxess Telephone System, including all substitutions, modifications,
replacements and proceeds thereof.

 

- 41 -



--------------------------------------------------------------------------------



 



20. 12K lnkjet Printer AMI Folder Inserter 8000 Tabber Equipment.
21. One (1) project-royal bulk system 175 unarco uprights 330 pr unarco beams 1
lot 12” row ties & wall ties 1 versa conveyor (25’-0) 2 LSA Conveyors (93’-0) &
(58"-0) 1 LSD Conveyors (spurline Lineshaft) 5 Versa Gravity Conveyors 1 84”
High Spaceguard Wire (Partitioning).
22. Category 5 data cable Three (3) 5-drawer later file Fifteen (15) Herman
Miller chairs.
23. One (1) used refurbished Kohler generator S/N 4358471 — Used refurbished UPS
system 75 KVA EPE S/N 573779-021 — New diesel fuel tank system — One (1) Cogan
Wire Partitioning 7’ High Color Light Grey — Two (2) 4“x4“xl/4” structural angel
10’ long — One (1) 4“x4“xl/4” structural angel 8’ long.
24. All computer equipment and peripherals, wherever located heretofore or
hereafter, including, without limitation, all substitutions, additions
accessions and replacements thereto, and thereof, now or hereafter installed in,
affixed to, or used in, conjunction with the aforesaid equipment and proceeds
thereof, together with all rental or installment payments, insurance proceeds,
other proceeds and payments due and to become due and arising from or relating
to said equipment.
25. Various Epicor Software & Professional Services as detailed in vendor
invoices held at Leastec Systems Credit, together with any and all
substitutions, replacements or exchanges therefor, replacement parts, additions,
attachments and accessories incorporated therein or affixed thereto, or used in
connection therewith, and proceeds thereof (both cash and non-cash), including
insurance proceeds and also including, without limitation, claims of the Debtor
against third parties for loss or damage to, or destruction of, such equipment.
26. Globenet Software-License to World 2000 Source Code, including interim use
of Enterprise 4.0.

 

- 42 -